                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


MATTHEW DWIGHT THOMPSON,                  )
                                          )    6: 15-cv-01313-AA
             Petitioner,                  )
                                          )
      v.                                  )
                                          )
JEFF PREMO, Superintendent,               )    OPINION AND ORDER
Oregon State Penitentiary,                )
                                          )
             Respondent.                  )


      Ellen Pitcher
      6312 SW Capital Hwy, Suite 187
      Portland, OR 97239

      Michael R. Snedeker
      4110 SE Hawthorne Blvd
      Portland, OR 97214-5246

             Attorneys for Petitioner

      Ellen F. Rosenblum
      Attorney General
      Timothy A. Sylwester
      Ryan P. Kahn
      Assistant Attorneys General
      Department of Justice
      1162 Court Street NE
      Salem, Oregon 97301

             Attorneys for Respondent



   1 – OPINION AND ORDER
AIKEN, District Judge.

       Petitioner brings this capital habeas corpus action pursuant to 28 U.S.C. § 2254 in which

he challenges his convictions and death sentence for aggravated murder. For the reasons set forth

below, the Court denies Claim Three and Claims Five through Fifteen of the Petition for Writ of

Habeas Corpus [43] and dismisses them with prejudice.

I.     Factual Background

       The facts regarding the aggravated murders and other crimes for which petitioner was

convicted and sentenced to death are set forth in State v. Thompson, 328 Or. 248, 971 P.2d 879

(1999), cert. denied, 527 U.S. 1042 (1999). Briefly, about 10:30 p.m. on November 18, 1994,

petitioner and Paul Whitcher entered the Driftwood Tavern in Portland and ordered a pitcher of

beer. They approached Debra Oyamada who was sitting at a video poker machine and asked her

if she was from "the 'samurai family'" or "from samurai blood." She responded that she was.

Petitioner pursued the conversation, but Oyamada said she did not want to talk and turned her back

on him because she thought his questions were weird and that he was "overbearing." Petitioner

persisted, telling her, "I need to know about it. I'm a warrior and I want to know about this."

Oyamada again told him she did not want to talk. Petitioner sat down next to her and she told him

that he was sitting in someone else's seat. Petitioner got up and started to the door. As he and

Whitcher walked, Oyamada's husband, Andrew McDonald, approached and said, "Please leave

her alone, she doesn't want to talk about it." Pat Disciasio, the bartender, directed petitioner and

Whitcher to leave. When they did not go immediately, he said, "Good night, you guys," and

pointed to the door. As they left, one of them said, "I feel like killing somebody tonight." They




     2 – OPINION AND ORDER
stood outside the tavern and petitioner told Whitcher, "I'm going back in there and kick that guy's

ass." Petitioner said, "If we do this, you know, we're going to jail."

       Five to ten minutes after leaving the tavern, petitioner ran back in alone, grabbed

McDonald from behind, began striking him, and dragged him outside. Oyamada followed and

tried to pull petitioner off McDonald. Petitioner turned to her, hitting her in the head, throwing

her on the ground, and stabbing her in the head and neck. Bill Jones also came from inside the

tavern and grabbed petitioner. Petitioner stabbed him six times. Petitioner fled and ambulances

came and took McDonald, Oyamada, and Jones to the hospital. McDonald died from multiple

stab wounds.

       Meanwhile, petitioner and Whitcher walked to his grandmother's house, where petitioner

lived. Petitioner introduced Whitcher to his grandmother and she went to bed. About 1:30 a.m.

she woke to a lot of noise and went downstairs. She found Whitcher picking up broken glass and

petitioner cleaning grape juice off the rug. She asked Whitcher to leave. Petitioner stated he was

going to see him home and they left. When petitioner returned a short time later, his grandmother

was still cleaning up the spilled juice. He told her that he would clean it up and directed her to go

to bed. Before she fell asleep she heard the washing machine running.

       About 1:30 a.m. Sally Wooley heard loud, angry male voices outside her home and called

"911". She reported that a man was lying face down in the street and that another man wearing a

plaid shirt, had kneeled over him, rolled him partially onto his side, rummaged through his pockets,

then ran away. Police identified the man on the street as Whitcher. He had been stabbed sixteen

to twenty times and was dead. One of his pockets had been turned inside out.




   3 – OPINION AND ORDER
        About 2:00 a.m., police found petitioner walking nearby, smelling of alcohol and acting

nervously and evasively. His shoes were untied and although it was cold he wore no socks. One

of his eyes was swollen. Police thought he might have witnessed Whitcher's stabbing and

questioned him. He denied having been in an altercation, stated that he lived with his grandmother

nearby, but gave them his mother's address, and denied that he had ever been arrested or that he

was on probation. After a record check revealed this was false, police took him into custody.

         Eventually police contacted petitioner's grandmother at her home. She invited them in and

gave them permission to look around. She led them to the washing machine in the basement and

opened the lid. There was blood on the outside of the machine and on the washed clothing inside,

which petitioner's grandmother identified as belonging to petitioner. An expert concluded that

DNA recovered from the machine, jeans, a shoelace and a sock was consistent with Whitcher's

DNA.

        Police returned later with a search warrant and found no weapons. They returned a second

time that day and, with petitioner's grandmother's consent, searched the basement. This time a

detective found a bloody knife on a cross beam and a blood-smeared wallet inside a wood stove.

An expert concluded that blood found on the knife and wallet matched Whitcher's blood type.

II.     Procedural Background

        Petitioner was tried, convicted and sentenced to death in 1996. On direct review, the

Oregon Supreme Court affirmed the convictions and death sentence. Thompson, 328 Or. 248

(1999). The United States Supreme Court denied his petition for writ of certiorari on June 24,

1999. Thompson v. Oregon, 527 U.S. 1042 (1999).




      4 – OPINION AND ORDER
         Petitioner next filed for post-conviction relief ("PCR") in state court. Thompson v.

Palmateer, Marion County Circuit Court Case No. 99C15857. The PCR court held an evidentiary

trial and denied relief on petitioner's Third Amended Petition for Post-Conviction Relief. DR 18-

11, pp. 5-6, Respondent's Exhibit ("Ex.") 404. The Oregon Court of Appeals affirmed on appeal

and the Oregon Supreme Court ultimately denied review. Thompson v. Belleque, 268 Or. App. 1,

341 P.3d 911 (2014), rev. denied, 357 Or. 300, 353 P.3d 595 (2015).

         On December 1, 2016, petitioner timely filed a Petition for Writ of Habeas Corpus. The

Petition [43] raises seventeen (17) claims and numerous sub-claims. In an Order dated January

16, 2018, the Court dismissed with prejudice Claims One, Two, Four and Seventeen on the basis

that those claims are procedurally defaulted and petitioner failed to demonstrate entitlement to

excuse their default.    In addition, the Court dismissed Claim Sixteen without prejudice as

premature. The parties have briefed the merits of the remaining claims.

III.     Applicable Law

         A. Standards for Habeas Relief

         An application for writ of habeas corpus shall not be granted unless adjudication of the

claim in state court resulted in a decision that was: (1) "contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United

States," or (2) "based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding." 28 U.S.C. § 2254(d). A state court's findings of fact are

presumed correct and petitioner bears the burden of rebutting the presumption of correctness by

clear and convincing evidence. 28 U.S.C. § 2254(e)(1).




       5 – OPINION AND ORDER
       A state court decision is "contrary to . . . clearly established precedent if the state court

applies a rule that contradicts the governing law set forth in [the Supreme Court's] cases" or "if the

state court confronts a set of facts that a materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [that] precedent." Williams v.

Taylor, 529 U.S. 362, 405-06, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). Under the "unreasonable

application" clause, a federal habeas court may grant relief "if the state court identifies the correct

legal principle from [the Supreme Court's] decisions, but unreasonably applies that principle to the

facts of the prisoner's case." Williams, 529 U.S. at 413. The "unreasonable application" clause

requires the state court decision to be more than incorrect or erroneous. The state court's

application of clearly established law must be objectively unreasonable. Id. at 409-10. A federal

habeas court reviews the state court's "last reasoned decision." Ylst v. Nunnemaker, 501 U.S. 797,

804, 111 S.Ct. 2590, 115 L.Ed.2d 706 (1991).

       "[R]eview under §2254(d)(1) is limited to the record that was before the state court that

adjudicated the claim on the merits." Cullen v. Pinholster, 563 U.S. 170, 181, 131 S.Ct. 1388, 179

L.Ed.2d 557 (2001)(holding that "the record under review is limited to the record in existence at

that same time, i.e., the record before the state court."); see Murray v. Schriro, 745 F.3d 984, 998

(9th Cir. 2014)("Along with the significant deference AEDPA requires us to afford state court

decisions, AEDPA also restricts the scope of the evidence that we can rely on in the normal course

of discharging our responsibilities under §2254(d)(1)."). This evidentiary limitation is applicable

to §2254(d)(2) claims as well. Gulbrandson v. Ryan, 738 F.3d 976, 993 n.6 (9th Cir. 2013).

Therefore:

       for claims that were adjudicated on the merits in state court, petitioners can rely
       only on the record before the state court in order to satisfy the requirements of

   6 – OPINION AND ORDER
       §2254(d). This effectively precludes federal evidentiary hearings for such claims
       because the evidence adduced during habeas proceedings in federal court could not
       be considered in evaluating whether the claim meets the requirements of §2254(d).

Id. at 993-94.

       B. Ineffective Assistance of Counsel

       For petitioner's claims of ineffective assistance of trial counsel, the Supreme Court has

established a two-part test to determine whether a petitioner has received ineffective assistance of

counsel. First, the petitioner must show that his lawyer's performance fell below an objective

standard of reasonableness. Strickland v. Washington, 466 U.S. 668, 686-87, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984). Due to the difficulties in evaluating counsel's performance, courts must

indulge a strong presumption that the conduct falls within the "wide range of reasonable

professional assistance." Strickland, 466 U.S. at 689.

       Second, the petitioner must show that his lawyer's performance prejudiced the defense.

The appropriate test for prejudice is whether the defendant can show "that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would have

been different." Id. at 694. A reasonable probability is one which is sufficient to undermine

confidence in the outcome of the trial.

       When considering ineffective assistance of counsel claims under 28 U.S.C. §2254(d), "it

is the habeas applicant's burden to show that the state court applied Strickland to the facts of his

case in an objectively unreasonable manner." Woodford v. Visciotti, 537 U.S. 19, 25, 123 S.Ct.

357, 154 L.Ed.2d 279 (2002)(per curium). Moreover, where a state court has adjudicated an

ineffective assistance of counsel claim on the merits, a habeas court's review of a claim under the

Strickland standard is "doubly" deferential. Harrington v. Richter, 562 U.S. 86, 105-06, 131 S.Ct.


   7 – OPINION AND ORDER
770, 178 L.Ed.2d 624 (2011); Knowles v. Mirzayance, 556 U.S. 111, 123, 129 S.Ct. 1411, 173

L.Ed.2d 251 (2009).

IV.     Discussion

        A.     Third Claim: Ineffective Assistance of Counsel In Relying on Petitioner to
               Choose Jurors in Voir Dire While Making it Effectively Impossible for Him to
               Do So

        Petitioner alleges that trial counsel1 deprived him of a meaningful opportunity to participate

in voir dire when they required him alone to review the questionnaires of more than fifty potential

jurors, failed to seek additional time for him to complete this review, and failed to obtain and

provide him with available juror photos to aide him in this task. He further alleges that the trial

court's refusal to grant a continuance, despite his having suffered a broken nose and having to take

prescription pain medication, compounded counsel's voir dire error.2 Petitioner contends that due

to the above circumstances he could not assist counsel in determining when to exercise his for-

cause and peremptory challenges.

        Respondent maintains that petitioner cannot overcome the PCR court's denial of relief on

this ineffective assistance claim under either Strickland's deficient performance or prejudice

prongs and insists that no relevant authority supports petitioner's position that he need not prove

prejudice.




1
 Lynne Dickison (lead counsel) and Jon Martz (co-counsel) represented petitioner at trial.
2
 The Court rejects petitioner's attempt to bootstrap this trial court error claim--faulting the trial
court with denying his request for a continuance after he suffered a broken nose at the hands of
another inmate and which required him to take prescription pain medication--to the subject
ineffective assistance of counsel claim. As the PCR court indicated, these allegations and claims
are discreet. In any event, as petitioner concedes, counsel sought a continuance due to
petitioner's injuries.

      8 – OPINION AND ORDER
         Examining the last reasoned state-court decision, the PCR court made the following

relevant findings of fact and conclusions of law:

         Claim 4. Voir Dire

         Petitioner claims that Trial Counsel failed to prepare for voir dire and to permit
         Petitioner to participate in the process of jury selection. While Petitioner does
         testify that the process was hurried: "We rushed right through it", and "…we didn't
         have time enough to read the questionnaires" (Id. at 76, lines 19-20, Ex. 11, page
         76, line 15), he does not distinguish the source of the time constraints, i.e., whether
         Counsel had any actual fault in connection therewith. We do have the credible
         testimony of Co-Counsel: "As I recall, Ms. Dickison and I did all we could to
         prepare for voir dire. We reviewed the juror packets in as much time as Judge
         Redding gave us".

         Regardless, Petitioner's own testimony is contrary to his claim regarding his lack
         of participation in jury selection: "They just brought it to me and pretty much put
         it all on my shoulders (Emphasis added, Ex 11, page 77, lines 5-7), and: "They
         put it all on my shoulders …" (Ex. 11, page 77, lines 16-17). Trial Counsel support
         that conclusion in the more positive light that Trial Counsel permitted Petitioner to
         participate in voir dire and when Petitioner offered advice as to specific jurors,
         Counsel followed his advice (Ex 116, Martz Affidavit, page 4, par. 8).

         There is no credible evidence to support a conclusion that any act or failure of Trial
         Counsel in voir dire resulted in any harm or prejudice to the outcome of the
         proceeding. Petitioner agrees that he does not know if any juror was unfair or even
         if any juror would have voted for the death penalty "no matter what" (Ex. 11, page
         81). Indeed, even Petitioner's post conviction counsel acknowledges at Petitioner's
         deposition:

                 "We don't have any way of establishing that the process of voir dire
                 resulted in a jury that voted for the death penalty simply because
                 Counsel didn't properly voir dire" (Ex. 11, page 81)."

         Petitioner's position all but forecloses this claim. And, even the crux of Petitioner's
         belief seems to belie an actionable claim. Petitioner's reason for believing the jury
         was unfair is "I don't think a fair jury would have gave me the death penalty" (Ex.
         11, page 79, lines 23-24). This claim fails.

DR 18-8, pp. 36-37, Ex. 395.3


3
    These findings of fact and conclusions of law are found in Honorable Don A. Dickey's 60-page

      9 – OPINION AND ORDER
                                               Analysis

       Effective assistance of counsel is required during voir dire. Brown v. Jones, 255 F.3d 1273,

1278-79 (11th Cir. 2001). However, "[a]n attorney's actions during voir dire are considered to be

matters of trial strategy[.] A strategic decision cannot be the basis for a claim of ineffective

assistance unless counsel's decision is shown to be so ill-chosen that it permeates the entire trial

with obvious unfairness." Miller v. Webb, 385 F.3d 666, 672-73 (6th Cir. 2004)(internal citations

omitted); see also Hughes v. United States, 258 F.3d 453, 457 (6th Cir. 2001)("Counsel is also

accorded particular deference when conducting voir dire. An attorney's actions during voir dire

are considered matters of trial strategy.").

       On the constitutional level, "[a] person charged with a felony has a fundamental
       right to be present at every stage of the trial … [including] the voir dire and
       empaneling of the jury." Campbell v. Wood, 18 F.3d 662, 671 (9th Cir. 1994)(en
       banc)(citing Illinois v. Allen, 397 U.S. 337, 338, 90 S.Ct. 1057, 25 L.Ed.2d 353
       (1970) and Diaz v. United States, 223 U.S. 442, 455, 32 S.Ct. 250, 56 L.Ed. 500
       (1912)). "The right to presence derives from the Confrontation Clause of the Sixth
       Amendment and the Due Process Clauses of the Fifth and Fourteenth
       Amendments.: Id. (citing United States v. Gagnon, 470 U.S. 522, 526, 105 S.Ct.
       1482, 84 L.Ed.2d 486 (1985)(per curiam)).

U.S. v. Reyes, 764 F.3d 1184 (9th Cir. 2014); see also, Fisher v. Roe, 263 F.3d 906, 914 (9th Cir.

2001)(quoting Snyder v. Massachusetts, 291 U.S. 97, 105-06 (1934))(A "defendant has a right to

be present and participate if his presence 'has a relation, reasonably substantial, to the fullness of

his opportunity to defend against the charge.'"). The manner in which voir dire is conducted,

however, is committed to the broad discretion of the trial court. See Skilling v. United States, 561

U.S. 358, 386, 130 S.Ct. 2896, 177 L.Ed.2d 619 (2010)("Jury selection, we have repeatedly


letter dated May 19, 2008 which he sent to the parties and later attached to the court's October
15, 2008 Findings of Fact and Conclusions of Law with amendments and additions. DR 18-9,
pp. 1-34, Ex. 402.

   10 – OPINION AND ORDER
emphasized, is particularly within the province of the trial judge.")(internal quotes omitted).

Moreover, while challenges for cause are constitutionally guaranteed under the Sixth Amendment,

the Supreme Court has "reject[ed] the notion that the loss of a peremptory challenge constitutes a

violation of the constitutional right to an impartial jury." Ross v. Oklahoma, 487 U.S. 81, 88, 108

S.Ct. 2273, 101 L.Ed.2d 80 (1988); see also Rivera v. Illinois, 556 U.S. 148, 157, 129 S.Ct. 1446,

173 L.Ed.2d 320 (2009)("[T]here is no freestanding constitutional right to peremptory

challenges.").

       Here, in what the PCR court characterized as "credible testimony," petitioner's attorney

recalled that he and co-counsel did all they could to prepare for voir dire in the time the court

allowed, including reviewing the juror packets. Moreover, the PCR court found that counsel

permitted petitioner to participate in voir dire and followed his advice regarding specific jurors.

Indeed, petitioner confirms that he was present and participated in voir dire. Nevertheless, he

suggests that counsel heaped all of the responsibility for reviewing juror questionnaires on his

shoulders, failed to seek adequate time for him to complete this review, and failed to secure

available juror photographs to assist him in the task.

       The record refutes these allegations. In discussing the process and schedule for voir dire

with prospective jurors, Judge Redding noted, "We would do it as a group in order to get the

lawyers an opportunity to ask you some questions and get information beyond the juror

questionnaires, which they've had over the weekend." DR 18-16, p. 13, Ex. 458 (emphasis

added). Furthermore, petitioner's counsel, Ms. Dickison stated, "All the lawyers have received

copies of the questionnaires that you filled out. * * * I have had a chance to review your

questionnaires and, of course, there's some questions I'd like to ask, as well as questions that [the]


   11 – OPINION AND ORDER
State will want to ask." Id. at 18. Defense counsel and counsel for the State also referred

extensively to the juror questionnaires during voir dire, including in asking questions related to

juror responses in the questionnaires related their views about the death penalty. Petitioner's

presence during these exchanges further undermines his argument that he was unable to assist in

determining when to exercise his for-cause and peremptory challenges, in part because review of

the questionnaires is just one of a number tools petitioner and counsel had to assist them in making

these decisions.

       Accordingly, in light of the PCR court's above findings and the Court's review of the voir

dire transcripts, petitioner cannot show that counsel's failure to seek additional time for review of

the questionnaires, even without the benefit of available juror photos, was such a poor decision

that it permeated the trial with obvious unfairness. As noted above, this Court must "indulge a

strong presumption" that counsel's handling of voir dire fell within the wide range of reasonable

professional assistance.

       In addition, the Ninth Circuit has largely settled the question of whether a defendant's right

to be present during a critical stage, such as voir dire, is subject to harmless error review. Even in

the wake of United States v. Gonzalez-Lopez, 548 U.S. 140, 126 S.Ct. 2557, 165 L.Ed.2d 409

(2006), where the Court held that the "erroneous deprivation of the right to counsel of choice …

qualifies as 'structural error,'" the Ninth Circuit continues to apply its precedents holding that

erroneous deprivation of the defendant's right to be present is subject to harmless error review.

U.S. v. Reyes, 764 F.3d 1184 n.4 (9th Cir. 2014)(citing U.S. v Marks, 530 F.3d 799, 812 (9th Cir.

2008)("If the denial of the right to be present rises to the level of a constitutional violation, then

'the burden is on the prosecution to prove that the error was harmless beyond a reasonable


   12 – OPINION AND ORDER
doubt.'"(quoting Rosales-Rodriguez, 289 F.3d 1106, 1109 (9th Cir. 2002)); Hovey v. Ayers, 458

F.3d 892, 903 (9th Cir. 2006)("[A]s we recently held in Campbell v. Rice, a violation of the right

to be present is trial error, subject to harmless error review."). Critically too, in Weaver v.

Massachusetts, 137 S.Ct. 1899, 198 L.Ed.2d 420 (2017), the Court held that Strickland is the

proper standard for addressing a Sixth Amendment public-trial violation raised in a state collateral

proceeding as an ineffective assistance of counsel claim and requires a showing of prejudice even

though the high Court classifies unwarranted courtroom closures as a structural error that generally

entitles a defendant to automatic reversal.

       Petitioner relies primarily on Gomez v. United States, 490 U.S. 858, 109 S.Ct. 2237, 104

L.Ed.2d 923 (1989), to support his contention that any deficient performance on counsel's part in

this context constitutes structural error, and therefore, he does not have to show he was prejudiced

by counsel's actions. Briefly, Gomez held that district judges are not permitted under the Federal

Magistrates Act to assign to magistrates the task of presiding over jury selection in a felony trial

without the defendant's consent. As is relevant here, the Court emphasized the importance of jury

selection as "the primary means by which a court may enforce a defendant's right to be tried by a

jury free from ethnic, racial, or political prejudice, or predisposition about a defendant's

culpability." Id. at 873 (internal citations omitted). It also rejected the government's argument that

any error was harmless because the defendants alleged no specific prejudice as a result of the

Magistrate conducting the voir dire examination. Critically, however, in concluding that harmless-

error analysis did not apply, the Court stressed a defendant's basic right to have all critical stages

of a criminal trials conducted by a person with jurisdiction to preside.




   13 – OPINION AND ORDER
       Here, petitioner alleges counsel failed to ensure that he could fully participate in voir dire

via examination of the juror questionnaires. In addition to arising in the context of an ineffective

assistance of counsel claim, which requires a showing of prejudice, Gomez's main holding -- that

a critical stage of trial may not be conducted by a person without jurisdiction to preside, is

inapplicable to this claim. A judicial officer with proper jurisdiction presided over petitioner's voir

dire and jury selection. Petitioner was present for this critical stage, his counsel had access to the

juror questionnaires for a reasonable amount of time, reviewed them, questioned potential jurors

about them, and allowed petitioner to participate in voir dire.

       Accordingly, petitioner cannot show that the PCR court's denial of both the deficient

performance and prejudice prongs of this ineffective assistance of counsel claim was contrary to,

or involved the unreasonable application of, Strickland, or that it was based on an unreasonable

determination of the facts. This claim is denied.

       B.      Fifth Claim: Petitioner had an Irreconcilable Conflict with His Counsel,
               Effectively Receiving No Representation at All as His Attorneys Acted as
               Agents of the Prosecution, Resulting in Constructive Denial of His Right to
               Counsel

       Petitioner contends that his counsel's representation of him was "rife with antipathy" and

that they failed to perform basic tasks of building a defense, failed to develop a productive

relationship with him, and failed to disclose the fractured and dysfunctional nature of their

relationship to the court when petitioner repeatedly asked for their removal and appointment of

new counsel. He argues further that counsel were so ineffective in their unwarranted pursuit of

competency and insanity issues that they acted as agents of the prosecution.

       By all accounts, petitioner became dissatisfied with counsel early on. Initially, he was not

satisfied with Philip Agrue as the investigator in his case. Apparently, he was put off by Mr.

   14 – OPINION AND ORDER
Agrue's casual dress and grooming and what he perceived to be a lack of professionalism.

Petitioner asserts that he directed his counsel to hire an investigator not affiliated with Mr. Agrue

and that Ms. Dickison promised to do so. Notably, Mr. Agrue stated that in their initial meetings,

petitioner questioned Ms. Dickison's record as an attorney and whether she had adequate time to

handle his case. Mr. Agrue characterized him as "pretty unstable." Ms. Dickison hired Shirley

Beers in January 1995.4 Petitioner maintains that Ms. Beers was an inexperienced investigator

who had never worked a murder case, let alone a death penalty case, and that she was

professionally affiliated with Mr. Agrue--a fact that petitioner insists his counsel hid from him

causing further deterioration of their relationship when he found out months later.5 And finally,

despite petitioner filing bar complaints and a Section 1983 action against counsel, he insists they

refused to recuse themselves.

       Respondent contends that petitioner cannot show that the state courts unreasonably applied

clearly established federal law or made unreasonable determinations of the facts in rejecting his

claim that due to "an irreconcilable conflict" with trial counsel he was constructively denied



4
  Petitioner references statements by Mr. Agrue suggesting that it would not bother him if
petitioner received the death penatly. As noted, however, counsel hired Ms. Beers to largely
replace Mr. Agrue early on in the case. The Court's review of the record does not support
petitioner's contentions that his remaining defense team, including Ms. Beers, shared Mr. Agrue's
unsympathetic sentiments and that they colored petitioner's entire defense from investigation
through the penalty phase. Indeed, petitioner acknowledges that following Ms. Beers'
appointment he had productive interviews with her. This belies his assertion that Mr. Agrue
permanently tainted petitioner's relationship with his defense team.
5
  In her PCR deposition, Ms. Dickison stated that petitioner did not think that she or Mr. Martz
were doing an appropriate job for him and that this colored his view of everyone they put in from
of him. And while she testified that she thought Ms. Beers was put on the case because
petitioner did not like Mr. Agrue, she did not recall hiding Ms. Beers' association with Mr. Agrue
from petitioner or petitioner complaining about their connection when he learned of it. DR 18-
13, pp. 28-32, Ex. 444.

    15 – OPINION AND ORDER
counsel. Specifically, respondent maintains that the Court must presume the correctness of the

PCR court's findings: (1) that it was petitioner's voluntary decision not to get along with counsel;

and (2) that he would have had similar communication problems with any attorney.

       In denying this claim, the PCR made the following findings of fact and conclusions of law:

       To the extent that Petitioner claims that the record in this post conviction
       proceeding establishes a basis for his claim, this Court reviews the record. It is
       noted that Petitioner appears to assume that because Petitioner has "severe
       personality conflicts" with his attorneys, that this must be a fault or error of Trial
       Counsel which "result[ed] in a breakdown of the attorney-client relationship."
       Petitioner has it wrong in at least two ways:

       1. It was Petitioner's own voluntary decisions and behavior, not based upon
          objective reasonable grounds, that caused any lack of communication.
          Petitioner's expert, Dr. Janzer noted that Petitioner himself could not articulate
          any basis for his complaints against Counsel (Dr. Janzer's letter report to
          Counsel (Ex 26)). Dr. Janzer opined that Petitioner would have the same
          problem with any attorney (Id. at 2). Based upon the record herein including
          those facts, this Court agrees.

       2. Even if there was a complete breakdown in an attorney-client relationship, as
          long as the attorney investigates the facts including possible witnesses and
          defenses, files appropriate motions, prepares for direct, cross and rebuttal, calls
          appropriate witnesses and otherwise puts on an adequate case constitutionally,
          a petitioner could not successfully show a constitutional deficiency in the
          attorney. In other words, just because the attorney and client do not get along,
          regardless of the degree of that failure, such does not establish a denial of the
          constitutional right to counsel.

DR 18-8, p. 26, Ex. 395.

                             Law on Constructive Denial of Counsel

       A defendant has a Sixth Amendment right to conflict-free representation. United
       States v. Moore, 159 F.3d 1154, 1157 (9th Cir. 1998). Not every conflict between
       a defendant and counsel, however, implicates the Sixth Amendment. See Schell v.
       Witek, 218 F.3d 1017, 1027 (9th Cir. 2000). As the Supreme Court has explained,
       the right to counsel does not guarantee "a right to counsel with whom the accused
       has a 'meaningful attorney-client relationship'" Morris v. Slappy, 461 U.S. 1, 3-4,
       103 S.Ct. 1610, 75 L.Ed.2d 610 (1983). Nevertheless, where a court "compel[s]
       one charged with [a] grievous crime to undergo trial with the assistance of an

   16 – OPINION AND ORDER
        attorney with whom he has become embroiled in [an] irreconcilable conflict [it]
        deprive[s] him of the effective assistance of any counsel whatsoever." Brown v.
        Craven, 424 F.2d 1166, 1170 (9th Cir. 1970). Thus, a reviewing court must assess
        the nature and extent of the conflict and whether that conflict deprived the
        defendant of representation guaranteed by the Sixth Amendment. Schell, 218 F.3d
        at 1027.

                                                 ***

        We have applied the constructive denial of counsel doctrine to cases where the
        defendant has an irreconcilable conflict with counsel, and the trial court refuses to
        grant a motion for substitution of counsel. See United States v. Nguyen, 262 F.3d
        998, 1003-04 (9th Cir. 2001); United States v. Adelzo-Gonzalez, 268 F.3d 772, 778-
        79 (9th Cir 2001). The test for determining whether the trial judge should have
        granted a substitution motion is the same as the test for determining whether an
        irreconcilable conflict existed. United States v. Moore, 159 F.3d 1154, 1159 n.3
        (9th Cir. 1998). The court must consider: (1) the extent of the conflict; (2) whether
        the trial judge made an appropriate inquiry into the extent of the conflict; and (3)
        the timeliness of the motion to substitute counsel. Id. at 1158-59.

Daniels v. Woodford, 428 F.3d 1181, 1196-98 (9th Cir. 2005).

        With regard to the extent of the conflict, "[w]here a criminal defendant has, with legitimate

reason, completely lost trust in his attorney, and the trial court refuses to remove the attorney, the

defendant is constructively denied counsel [] even where the breakdown is a result of the

defendant's refusal to speak to counsel, unless the defendant's refusal to cooperate demonstrates

"unreasonable contumacy." Id. at 1198 (citations omitted). Moreover, "[e]ven if [trial] counsel is

competent, a serious breakdown in communications can result in an inadequate defense" Id.

(citations omitted).

                                               Analysis

        Examining the relevant factors, it is evident that the timeliness of petitioner's motions for

substitution weighs in his favor. Neither party contends, nor did the trial court find, that petitioner's

motions for substitution, which he raised months before trial, were untimely.


    17 – OPINION AND ORDER
       However, the factors related to the extent of the conflict and whether the trial judge made

an appropriate inquiry into the conflict weigh against petitioner. Ultimately, petitioner cannot

rebut by clear and convincing evidence the findings by the PCR court either that any lack of

communication between him and his counsel stemmed from his own decisions and behavior and

were not based on objectively reasonable grounds; or, critically, that petitioner would have the

same problem with any attorney.      The record reveals that petitioner struggled to articulate what

his complaints about his counsel involved and his version of events did not match that of counsel.

Moreover, petitioner's discussions with the trial court and examination of the March 16, 1995 letter

that he wrote Ms. Dickison wherein he demanded that she immediately file some nineteen (19)

motions, suggest his conflict with counsel stemmed in part from his dissatisfaction with counsel's

trial strategy. 6 Notably, disagreements over trial strategy "do not rise to [the] level of a complete

breakdown in communication." See Stenson v. Lambert, 504 F.3d 873, 886 (9th Cir. 2007)(citation

omitted). Finally, the record supports petitioner's counsel's representation that communication

with petitioner, while certainly difficult, was up and down and that they attributed much of their

difficulty with him, not to an irreconcilable conflict, but to his mental health issues.

       Petitioner alleges that counsel were not candid with the court in disclosing the true nature

and severity of their conflict with him. In addition, he points to what he insists was counsel's

deception in hiring Ms. Beers despite her affiliation with Mr. Agrue and to Ms. Beers lying to him


6
 Indeed, while petitioner expressed dissatisfaction with her representation and advised her that
he intended to file a complaint based on the judge's refusal to appoint substitute counsel, the bulk
of his three-page letter centered on his demands that she file and keep him advised of numerous
motions, including a Motion to Rely on Defense of Not Guilty by Reason of Insanity, Motion for
Mental Health Evaluation of Defendant, Notice of Intent to Introduce Expert Testimony
(Temporary Insanity and Extreme Emotional Disturbance), and Motion and Order for Transport
for Psychiatric/Psychological Evaluation. DR 18-12, pp. 91-93, Ex. 438.

    18 – OPINION AND ORDER
about having met with his father, to bolster his assertion that the conflict was due to counsel's

betrayal of him and not to his own unreasonableness. He also references the fact that he cooperated

with Ms. Beers over a two-month period and provided her with details about his background and

the subject crimes to prove that it was not until he learned of his defense team's dishonesty that he

understandably stopped communicating with them. Whatever the merit of this narrative, however,

petitioner's cooperative period with Ms. Beers also plausibly supports counsel's representation to

the court that they believed they could keep his case on track and continue to represent him despite

the difficulty in their relationship.    As petitioner acknowledges, Ms. Beers filed lengthy

investigative memos of her interviews with him on January 23, 1995, January 27, 1995, February

8, 1995 and February 26, 1995 wherein they discussed petitioner's background as well as his

memories of the homicides. Based on their observations of and interactions with petitioner,

counsel viewed his refusal to communicate with them and his filing of bar complaints and a civil

rights action against Ms. Dickison (both eventually dismissed as lacking merit), as a sign of his

ongoing and potentially deteriorating mental health challenges.

       The trial court evaluated and denied petitioner's motions for substitution of counsel on

March 14, 1995, April 21, 1995 and May 22, 1995. While there appears to be no transcript

memorializing the April 1995 hearing, in taking up petitioner's May 1995 motion, the court noted

that it saw "nothing new," and that it had on a couple of occasions (presumably on March 14, 1995

and April 21, 1995), gone over petitioner's complaints item by item and found them not to be a

legal basis to grant his request for substitution of counsel. DR 18-22, p. 87, Ex. 486.

       Specifically, during the March 14, 1995 hearing, Ms. Dickison reported that petitioner had

refused to see her and Ms. Beers a few days earlier. She disclosed that he indicated on March 8,


   19 – OPINION AND ORDER
1995 that he felt she was doing nothing on his case, that he was seeing no progress and was

dissatisfied with how she was preparing his case for trial. She further noted that he had relayed

these concerns to the Oregon State Bar who found no basis for opening a file regarding any

complaint about her. She then stated as follows:

       I would indicate to the Court, as I've indicated earlier, that in discussions with Mr.
       Thompson, defense team Mr. Martz and I and the investigator staff, are well
       satisfied that things are proceeding correctly. We don't feel the communications
       have deteriorated to the point where we cannot represent Mr. Thompson.

       Of course, we do want to allow Mr. Thompson to relay his concerns to the Court
       and allow the Court to make a decision.

The court then invited petitioner to tell him what his problems were. The resultant exchange

ensued:

       THE DEFENDANT: Your Honor, they've provided ineffective counsel.

       THE COURT: You have to get very specific about that.

       THE DEFENDANT: She, it's, it's not working out, Your Honor.

       THE COURT: All right. Give me some examples.

       THE DEFENDANT: They've, they've done nothing, in almost five months, they've
       done nothing on my case. I, I still haven't gotten all my police reports. I haven't, I
       got some, some copies that weren't copies right from the first police reports that I
       have –

       THE COURT: We're talking about police reports? What else?

       THE DEFENDANT: She doesn't return my phone calls.

       THE COURT: On how many occasions has this happened?

       THE DEFENDANT: Every, every occasion – well, not every occasion but it takes
       her two or three weeks to return her phone calls.

       THE COURT: Anything else?


   20 – OPINION AND ORDER
       THE DEFENDANT: Yeah. There are a few motions that I feel should be passed
       and there was a bail hearing because I was uninformed. I'm really, really concerned
       about these, these indictments. I feel that something should be done about those
       indictments.

       THE COURT: Like what?

       THE DEFENDANT: Well, I mean, they're prejudicing the Grand Jury with these
       indictments.

       THE COURT: I'm sorry?

       THE DEFENDANT: They're prejudicing the Grand Jury with these indictments.
       These indictments are unbelievable. I mean, she, they haven't attempted to try to
       lower the indictments to try to get me to be released from custody. There's – their
       strategies to fighting this case are a lot different from, you know, from a defense,
       from my defense.

       THE COURT: All right. You mentioned motions and went over those very
       quickly. What kind of motions do you think they should be filing?

       THE DEFENDANT: Well, all types of motions.

       THE COURT: Can you give me some idea of what you have in mind?

       THE DEFENDANT: I'm not sure, Your Honor.

DR 18-22, pp. 72-74, Ex. 486.

       At this point, the court reminded petitioner that he had been very insistent that his bail

hearing be terminated and that the judge had reviewed his rights with him and carefully explained

them to him. Id. at 74-75.7 Petitioner also advised the court the fact that he filed a federal civil

rights action against his counsel.


7
 Part way through petitioner's bailing hearing on February 1, 1995 his counsel asked to approach
the bench with opposing counsel. In a chambers conference, noting that petitioner had "been in a
tenuous mental state since arrest" she advised the court that he requested that they waive further
bail hearing and acquiesce to no bail. The court personally confirmed with petitioner that this
was his intention, that he had discussed it with his counsel, that he had no questions for the court
about his waiver, and that he understood he could not request a release hearing at a later date.

    21 – OPINION AND ORDER
       The court then turned to counsel to discuss petitioner's complaints. Ms. Dickison assured

the court that she was forwarding petitioner copies of the police reports as she received them and

had kept him apprised when she learns new reports are in the pipeline. With regard to phone calls,

Ms. Dickison said that to her knowledge, with the exception of the last two-and-a-half weeks when

she was sick and unable to talk, she was not aware of a problem with calls. She also reported that

Ms. Beers and Mr. Martz were in contact with petitioner at this time. Mr. Martz interjected at this

point to say that about a week ago he and Ms. Beers met for several hours with petitioner at the

jail and had a detailed discussion, and that he had a brief conversation on the phone with him later

that same day. With regard to motions, Ms. Dickison stated that she has repeatedly explained to

petitioner that there is a date and time for motions that will be heard before trial and that they

cannot attack the indictment until their scheduled court date. Martz indicated that he has met with

petitioner and discussed how the charges can be attacked through demur and various motions. He

also noted that discovery is ongoing and they did not yet have a full set of the police reports because

the State was still investigating. Ms. Beers indicated that she visits with petitioner about every

week and a half and makes telephone contact with him. The court then asked petitioner is there is

anything else. He responded that he felt he has to defend himself against the district attorney and

his own attorneys.

       In denying his request for new counsel, the court told petitioner that it is understandable

that he would be concerned about his upcoming trial and his representation, but that he has not

given the court any legal reason to change his counsel because the points he raised are matters that

are being addressed by his attorneys.        The judge further opined that, overall, petitioner's


DR 18-22, pp. 50-53, 62, Ex. 486.

   22 – OPINION AND ORDER
discontentment appears to arise out of his perception that people do not respond immediately or

quickly to his calls or questions. He assured petitioner, among other things, that his counsel are

qualified and have met the criteria for defending this type of case, that they have demonstrated

ability, dedication and skill in his courtroom and around the courthouse, that he is being well

represented, that they are doing the things necessary and appropriate for his case, and that the

judge's impression is that they both have an interest in him and are concerned about his welfare.

       In the hearing on May 22, 1995, the court briefly took up petitioner's latest request for

substitution of counsel. Petitioner contended that: (1) he and his counsel had suffered a severe

client/attorney relationship; (2) irreparable damage had been done and the only solution is to

sever—he thinks their refusal to excuse themselves by itself should render his request valid; (3)

counsel were not working in his best interests; (4) he could not prepare a defense because there

was no harmony; and (5) he had no trust and lots of animosity.       As referenced above, the court

determined that there were no new arguments and denied his motion to change counsel. The court

then turned to the question of whether petitioner was able to aid and assist in his defense and

petitioner called Dr. Janzer to testify about his examination and testing of petitioner. In the course

this testimony, Dr. Janzer stated that petitioner, while dissatisfied with current counsel, could not

tell him how he would expect a new attorney to be different. Dr. Janzer also opined that giving

him new attorneys would not change his psychopathology--suggesting that new counsel would not

solve the problem petitioner was having with current counsel. Id. at 133-34.

       The Court's independent review of this record reveals that the trial court carefully listened

to petitioner's complaints about his counsel and made every attempt to ease his concerns. In so

doing, it made an appropriate inquiry into petitioner' claims of conflict. See Daniels, 428 F3d at


   23 – OPINION AND ORDER
1200 ("A conflict inquiry is adequate if it eases the defendant's dissatisfaction, distrust, and

concern and provides a sufficient basis for reaching an informed decision.")(internal quotes and

brackets omitted). Moreover, given Dr. Janzer's opinion that petitioner would have these struggles

with any attorney, coupled with the trial court's firsthand experience with petitioner's irrationality

(as evidenced by his complaint about counsel and the bail hearing) and counsel's representations

that they were continuing to do the necessary work and felt that their relationship with petitioner,

while difficult, was not unworkable and/or that his mental health issues were the source of the

difficulty89, the court's refusal to grant petitioner's motions for substitute counsel was not

unreasonable. Critically too, while petitioner faults counsel with lack of candor with the court, the

record reveals that counsel implored the trial court to hear petitioner's complaints and he was given

ample opportunity to advise the court as to source of his dissatisfaction. Nevertheless, he did not

notify the court of the things he now contends were the source of his "understandable" distrust of

his counsel and defense team, namely, that Ms. Dickinson lied to him about Ms. Beers affiliation

with Phil Agrue or that Ms. Beers lied to him about having met with his father.

       For his part, Martz acknowledged that their relationship with petitioner was difficult,

admitting that "at times" he would tell them that he would like new counsel and that other times


8
  In her PCR deposition, Ms. Dickison characterized petitioner as a high maintenance client
needing more information and more reassurance and involvement. She reported that their
communication was off and on, stating, "Matt periodically talked to us a lot. On other occasions
he would not talk to us. The overriding theme I recall was anger from him." DR 18-13, p. 44,
Ex. 444. She acknowledged that there were serious communications problems from the
beginning and she did not know why she did not have good rapport with petitioner. She
suggested it might be bad chemistry, but noted that Dr. Janzer opined it would have happened to
anyone. She also believed petitioner was mentally ill. Id. at 86.
9
  The Court views petitioner's arguments that Ms. Dickison's heavy caseload and personal
financial difficulties improperly influenced her decision to remain on petitioner's case as relevant
context for this claim. However, they do not sway the Court to reach a different conclusion here.

    24 – OPINION AND ORDER
he would refuse to talk to the defense team. Mr. Martz also noted that petitioner had particular

problems with Ms. Dickison so he handled most of the communications with him. He averred that

he is uncertain whether petitioner's relationship would have been different with any other attorney

and he too believed petitioner was mentally ill. DR 18-32, pp. 198-99, Ex. 501.

       Petitioner takes particular issue with the PCR court's above finding that even if there was

a complete breakdown in communication, so long as counsel put on a constitutionally adequate

case, there can be no ineffective assistance of counsel. Petitioner insists that this is contrary to

Daniels and United States v. Nguyen, 262 F.3d 998, 1003-04 (9th Cir. 2001)(holding that a

defendant is denied his Sixth Amendment right to counsel when forced to go to trial with counsel

with whom his is dissatisfied and with whom he will not "in any manner whatsoever"

communicate).10 As a general assertion, petitioner's argument is well taken.

       However, in accordance with Daniels, where, as here, the PCR court found that any conflict

stemmed from petitioner's decisions and behavior and were not based on objectively reasonable

grounds, there is no constructive denial of counsel, i.e. where petitioner did not, with legitimate

reason, lose trust with his counsel. 428 F.3d at 1198; see also, Plumlee v. Masto, 512 F.3d 1204,

1211 (9th Cir. 2008)(defendant not entitled to a different lawyer based on his unjustified

willingness to cooperate with his appointed attorney). While petitioner insists that his rejection of

counsel was justified, for the reasons discussed above, the Court concludes that he has not rebutted

by clear and convincing evidence the PCR court's findings that it was petitioner's voluntary



10
   In contrast to the facts in Nguyen where the attorney himself acknowledged that
communication had broken down completely, the record here does not support a finding that
petitioner refused to communicate with either of his appointed counsel "in any manner
whatsoever."

     25 – OPINION AND ORDER
decision, not based on objectively reasonable grounds, that caused any lack of communication

between him and his counsel and that such challenges would have arisen with any appointed

counsel.

       In addition, and largely for the reasons discussed at length in Claim Six below, the Court

concludes that counsel's decision to move for a competency hearing and to file a notice of intent

to rely on an insanity defense, do not support a finding that petitioner effectively received no

counsel or that his attorneys acted as agents of the prosecution.

       Based on the foregoing, petitioner cannot demonstrate that the PCR court's denial of this

claim alleging that the trial court's refusal to grant his motions for substitution of counsel based on

an irreconcilable conflict between petitioner and his counsel amounted to constructive denial of

counsel, was contrary to, or involved an unreasonable application of, clearly established Federal

Law as determined by the Supreme Court, or that it was based on an unreasonable determination

of the facts. Accordingly, petitioner is not entitled to habeas relief on this claim.

       C.      Sixth Claim: Petitioner's Counsel Rendered Ineffective Assistance When
               They Pursued Mental Health Issues Including Competency and Insanity
               without Any Reasonable Basis to Believe Petitioner's Mental State Supported
               these Issues, Thus Allowing the State's Experts to Extensively Evaluate Him
               and Obtain Statements Outside the Presence of Counsel

       According to petitioner, his counsel pursued a competency evaluation of him even though

they had no evidence that the statutory grounds necessary for such a determination were met. And

later, when the court eventually determined that petitioner was competent to proceed, his counsel

filed a notice of intent to rely on various statutory defenses based on mental disease or defect or

extreme emotional disturbance. Again, petitioner alleges that counsel filed this notice despite

having no expert opinion supporting it. Consequently, petitioner argues that he was subject to two


   26 – OPINION AND ORDER
extensive evaluations by Dr. Hulteng at the Oregon State Hospital which resulted in a 28-page

report, wherein petitioner made extensive statements about the murders outside the presence of his

counsel and enabled Dr. Hulteng to provide damaging testimony in the penalty phase of the trial.

       As an initial matter, respondent contends that petitioner's allegation faulting counsel with

filing a notice of intent to rely on an insanity or mental disease or defect defense is procedurally

defaulted because he did not present it to the Oregon Supreme Court. And with regard to the

competency hearing allegation, he maintains that petitioner never disputed the PCR courts

underlying findings of fact relevant to this claim and contends that petitioner has not demonstrated

that the Oregon Court of Appeals' denial of this claim was contrary to, or involved an unreasonable

application of, federal law.

       Ineffective Assistance of Counsel for Filing Notice to Rely on Insanity or Other
       Mental Disease or Defect

       Petitioner suggests that he presented this subclaim to the Oregon Supreme Court via an

ineffective assistance of appellate counsel claim alleging appellate counsel failed to raise a Sixth

Amendment claim of constructive denial of trial counsel. Clearly, however, presentation of an

ineffective assistance of appellate counsel claim does not suffice to fairly present a related

ineffective assistance of trial counsel claim. Petitioner acknowledges as much with his admission

that "there is no independent claim in the Petition for Review specifically focusing on Mr.

Thompson's attorneys causing him to be evaluated pursuant to the Notice for Insanity Defense; in

fact, that was not an independent claim at all in the state post-conviction proceedings." Response

[87], p. 17. Nevertheless, he suggests that Martinez v. Ryan, 566 U.S. 1 (2012) provides a

mechanism for overcoming this subclaim's default and calls for the Court to review it de novo.



   27 – OPINION AND ORDER
       The Court notes that under the heading of "Constructive Denial of Right to Counsel" in his

Third Amended Petition for Post-Conviction Relief, petitioner alleged that trial counsel made the

prejudicial error of "fil[ing] a notice of intent to rely upon an insanity defense resulting in

petitioner's transfer to the state mental hospital where prosecution expert witness, Hulteng,

evaluated him and later provide[d] testimony against him in his penalty phase." DR 18-6, pp. 217-

18, Ex. 375. To the extent that PCR counsel raised the subject ineffective assistance claim then,

Martinez does not apply and cannot excuse its default. See Davila v. Davis , 137 S.Ct. 2058 (2017)

(Martinez only applies to the performance of PCR counsel during the initial level of collateral

review and does not apply to claims involving alleged errors of PCR appellate counsel).

       Alternatively, even assuming Martinez applies, petitioner does not analyze its

requirements. In considering whether the underlying claim is a substantial one, the Court's review

of the record reveals that: (1) counsel had expert evidence confirming that petitioner suffered from

a "personality disorder or mental illness"11; (2) early on in the case petitioner was amenable to

pursuing an insanity defense—even demanding that counsel pursue such a defense at one point;

and (3) counsel believed that such a defense was his best and only viable option. In an affidavit

prepared during petitioner's PCR proceedings, Mr. Martz averred:


11
  While petitioner insists that his counsel had no expert opinion to support their filing a notice of
intent to rely on a mental defense, the Court notes that in the May 22, 1995 aid-and-assist
hearing, Dr. Janzer confirmed that it was his opinion that petitioner had some form of either
personality disorder or mental illness that prevented him form aiding and assisting in his defense.
DR 18-22, p. 142-43, Ex. 486. And again, on November 1, 1995, when the parties reconvened to
take up the pending aid-and-assist motion, Dr. Janzer stated that his opinion at the time of the
May 1995 hearing was that petitioner was "unable to aid and assist because of a mental illness,"
and that he still held that view even after reviewing additional records and in light of Dr.
Hulteng's report. Id. at 166. As summarized by Mr. Martz, Dr. Janzer found that petitioner
suffered from a paranoid personality disorder so severe it is pathological and has a psychotic
component to it. Id. at 245-48.

     28 – OPINION AND ORDER
       Regarding paragraphs 19(d) and (e), I agree that petitioner was sent to the Oregon
       State Hospital for an evaluation. As I recall, before petitioner went there, we first
       had him evaluated by Dr. Norman Janzer for purposes of a possible mental defense.
       Dr. Janzer determined that petitioner suffered from a mental disease or defect that
       caused him to be aggressive to other people. After we received Dr. Janzer's report
       and discussed options with petitioner, we filed a motion to raise a guilty-except-
       for-insanity defense. Pursuant to discovery rules, the state had a right to have
       petitioner examined by his own expert. It exercised that option, and Dr. Hulteng
       examined petitioner. Ms. Dickison went with petitioner to the examination and
       instructed petitioner not to talk about the specifics of the case and to take the Fifth
       Amendment if any answer would be incriminating. Sometime after that evaluation,
       against our advice, petitioner filed several motions to withdraw guilty-except-for-
       insanity defense. As I recall, Ms. Dickison and I made known to the court that we
       believed this was a bad idea, as petitioner did not have any other viable defenses.
       The trial court granted petitioner's motion. In addition, Judge Jones, who presided
       over several pre-trial hearings, rejected out attempts to revive that defense.

DR 18-32, pp. 198-99, Ex. 501.

       Based on the foregoing, the Court concludes that petitioner cannot meet his burden under

Martinez to show that the underlying ineffective assistance of counsel claim is a substantial one,

and that PCR counsel were ineffective in a failing to raise it. Accordingly, the Court denies this

subclaim on the basis that it is procedurally defaulted and petitioner has not shown entitlement to

excuse the default.

                      Ineffective Assistance for Pursuing Issue of Competency

       In the last reasoned state court decision, the Oregon Court of Appeals affirmed the PCR

court's denial of this subclaim as follows:

       ***[O]ur task is to determine whether petitioner established, by a preponderance
       of the evidence, that trial counsel's decision to initiate the aid-and-assist
       proceeding—viewed in the light of trial counsel's perspective at the time that they
       made the decision—constituted a failure to exercise reasonable skill or judgment.
       Montez, 355 Or. at 7, 322 P.3d 487; Lichau, 333 Or. at 359-60, 39 P.3d 851. We
       conclude that he did not.

       Although petitioner correctly notes that Janzer had not reached a definitive
       diagnosis of petitioner at the time that trial counsel requested the aid-and-assist

   29 – OPINION AND ORDER
       hearing—and that the ultimate diagnosis of petitioner did not constitute a "mental
       disease or defect" under Oregon's statutory definition of that term—those facts
       alone were insufficient to carry petitioner's burden of proof. Viewed from trial
       counsel's perspective at the time that they made their decision to request a hearing,
       viz., in the context of petitioner's impending criminal trial, we conclude that trial
       counsel could, in a reasonable exercise of professional judgment, conclude that an
       aid-and-assist hearing was necessary. As the post-conviction court found, trial
       counsel was faced with a client who "refused to cooperate" in the preparation of his
       defense nearly from the outset of their representation of him. The expert whom
       trial counsel retained produced a report concluding that petitioner's "long-standing
       psychopathology prevents him from emotionally appreciating his legal situation
       and from assisting his attorney in preparing his legal defense." Further, although
       Janzer had not reached a definitive diagnosis of petitioner, no diagnosis was
       forthcoming because petitioner had stopped cooperating with Janzer. Added to that
       is the very real time pressure that trial counsel faced: Petitioner's trial was
       scheduled to begin in early July 1995, and Janzer's report was produced in mid-
       May 1995, approximately six weeks before the scheduled trial date. Viewed in that
       light, trial counsel's decision to act to ensure that petitioner was capable of aiding
       and assisting in his defense represented a reasonable exercise of professional
       judgment.

Thompson, 268 Or.App. at 13-14.

       In her deposition, Ms. Dickison noted that in a death penalty case she always has her client

evaluated by a psychiatrist and she indicated that petitioner's crime particularly led her to question

his mental ability because the murders were so senseless. Moreover, she averred that she thought

petitioner was mentally ill and ordered the aid-and-assist evaluation because she was worried about

communication from petitioner and his refusal to talk to her.

       As the Oregon Court of Appeals indicated above, counsel could reasonably rely on Dr.

Janzer's assessment, even if incomplete and lacking a definitive qualifying diagnosis at the time of

the competency hearing, to support her decision to pursue such hearing to examine petitioner's

ability to aid and assist in his defense. See Harris v. Vasquez, 949 F.2d 1497, 1525 (9th Cir.

1990)("It is certainly within the 'wide range of professionally competent assistance' for an attorney

to rely on properly selected experts"). This was particularly true given the looming trial date,

   30 – OPINION AND ORDER
petitioner's sporadic refusal to communicate with the defense team, and even his resistance to

productively cooperate with Dr. Janzer.

       Based on the foregoing, petitioner cannot show that the Oregon Court of Appeals' denial

of this ineffective assistance of counsel subclaim surrounding counsel's pursuit of a competency

hearing was contrary to, or involved the unreasonable application of, clearly established Federal

Law, or that it was based on an unreasonable determination of the facts. This subclaim is denied.

       D.      Seventh Claim: Petitioner's Counsel Rendered Ineffective Assistance When
               They Failed to Litigate the Legality of His Arrest and the Admissibility of the
               Fruits of His Unlawful Arrest

       Petitioner alleges that police did not have probable cause to arrest him without a warrant

and that his counsel were ineffective in failing to seek a hearing to resolve their motion to suppress

evidence obtained from his unlawful arrest. Petitioner insists he was prejudiced by counsel's

failure because the evidence allowed police to connect him to Whitcher's death and led them to

suspect him in the McDonald murder.

       The PCR court, noting that petitioner's trial counsel filed a motion to suppress, denied the

subject ineffective assistance claim as follows:

       In its decision in Thompson, the Supreme Court recited the facts, including untied
       shoes without socks on a cold night at 2:00 a.m. after a 1:30 a.m. neighbor's report
       of loud male voices and a man lying face down on the street with a man kneeling
       over him and rolling the body over, and rummaging the downed man's pocket, the
       man ran away and, the police arriving and identifying Mr. Whitcher as dead from
       fresh stab wounds and a pocket turned out. The Supreme Court ruled that the Trial
       Court did not err in allowing evidence of the statement of Petitioner made to police
       as a part of his being detained on the street: to the effect that Petitioner denied that
       he had previously been arrested or had been on probation. It is also noted that
       Petitioner had alcohol on his breath, and he denied that he had been in an
       altercation, despite swelling over his eye. (Petitioner's Trial Memorandum, pg. 5)
       Clearly, the police had probable cause.



   31 – OPINION AND ORDER
       If there was a specific ruling on the motion, there is no record of it. As a practical
       matter, this Court should consider that the motion was denied. Based upon the
       articulated facts and the record, there is little likelihood that a hearing on the motion
       to suppress would have resulted in a different outcome than denial of the motion,
       and thus it would not have any beneficial effect for Petitioner, on the outcome of
       the trial.

DR 18-8, p. 36, Ex. 395.

                                              Analysis

       Probable cause for a warrantless arrest exists if the totality of circumstances of which police

have reasonably reliable information would justify a prudent person's belief that the suspect had

committed a crime. Beck v. Ohio, 379 U.S. 89, 91, 85 S.Ct. 223 (1964). An evaluation of probable

cause is based on the totality of the facts available to the officer at the time of the arrest. United

States v. Ortiz-Hernandez, 427 F.3d 567, 573 (9th Cir. 2005). It is an objective standard so the

arresting officer's subjective intention is immaterial in judging whether their actions were

reasonable for purposes of the Fourth Amendment. United States v. Lopez, 482 F.3d 1067, 1072

(9th Cir. 2007).

       Here, when officers encountered petitioner in the early morning hours on the street near

the scene of Whitcher's murder, they observed swelling over his eye and an abrasion on his nose;

he possessed a martial arts throwing star; he appeared nervous and evasive; he gave police his

mother's number as his own; he falsely reported that he had never been arrested and was not on

probation; and he was not wearing socks on a cold night. As petitioner points out, there were also

facts known to the officers that arguably militated against a finding of probable cause, such as the

fact that they saw no blood on petitioner's clothing or on the throwing star despite the abundance

of blood at the scene. Moreover, as petitioner suggests, his presence near the crime scene was

insufficient, by itself, to establish probable cause; nor was the officers' knowledge of his prior

   32 – OPINION AND ORDER
criminal conviction(s), standing alone, enough to find probable cause. See United States. v. Di Re,

332 U.S. 581, 587 & 592, 68 S.Ct. 222, 92 L.Ed.210 (1948); Beck, 379 U.S. at 96-97.

       But of course, officers did not observe these facts in isolation and did not determine that

they had probable cause to arrest petitioner based solely on any one of them. Rather, petitioner's

proximity both in time and place to the murder scene, his injuries, his lack of socks on a cold night,

his providing officers with the wrong phone number, his demeanor, and his misrepresentations

about having a record and being on probation, viewed in total, constituted reasonably reliable

information to justify a prudent officer's belief that petitioner had committed a crime.

       Similarly, petitioner's reliance on Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76

L.Ed.2d 527 (1983) is misplaced. He suggests Gates stands for the proposition that a determination

of probable cause requires a court assess the relative weight of all facts supporting and discounting

a finding of probable cause and argues that because the PCR court did not acknowledge some facts

that arguably countered a finding of probable cause, its denial of this ineffective assistance claim

is contrary to Gates. The Court disagrees. In Gates, the Court found that the totality-of-the-

circumstances analysis "permits a balanced assessment of the relative weights of all of the various

indicia of reliability (and unreliability)" of the facts bearing on probable cause. Id. at 234

(emphasis added). However, that case does not stand for the proposition that a state court's failure

to explicitly acknowledge every fact and every alternative explanation that might discount a

finding of probable cause, even in the face of abundant facts supporting probable cause, renders

any denial of a claim challenging a finding of probable cause contrary to Gates or establishes that

the denial was based on an unreasonable determination of facts.




   33 – OPINION AND ORDER
       The PCR court found that there was clearly probable cause for the arrest. Such finding is

supported by the record. Petitioner fails to demonstrate deficient performance by his counsel in

connection with the motion to suppress and any failure to request a hearing, or to show that the

results of the proceedings would have been different if counsel had sought a hearing. Accordingly,

for the reasons discussed above, petitioner cannot show that the PCR court's denial of both the

deficient performance and prejudice prongs of this ineffective assistance claim was contrary to, or

involved an unreasonable application of, clearly establish Federal Law, or was based on an

unreasonable determination of the facts. This claim is denied.

       E.      Eighth Claim: Petitioner's Counsel Rendered Ineffective Assistance When
               They Failed to Develop and Produce Expert Testimony to Support His
               Intoxication Defense

       Petitioner alleges that his counsel rendered ineffective assistance when they failed to locate

and present an expert to establish an objective level of alcohol in his blood and testify about the

impact that level of intoxication would have on his ability to act intentionally. He argues that in

failing to utilize an intoxication expert, jurors were left to determine for themselves what the

contradictory lay testimony meant without any way to objectively analyze it. Citing Gernsten v.

Senkowski, 426 F.3d 588, 608-09 (2d Cir. 2005), he insists that where, as here, an intoxication

defense was the primary defense, failure to seek a qualified expert and get a report to evaluate the

persuasiveness of the expert opinion cannot be justified as strategy where counsel would have

discovered qualified and available experts.

       In denying this claim, the Oregon Court of Appeals held as follows:

       It is well established that a reviewing court will not second-guess a lawyer's tactical
       decisions unless those decisions reflect an absence or suspension of professional
       skill and judgement. Krummacher, 290 Or. at 875-76, 627 P.2d 458. Among the
       universe of reasonable tactical decisions is the decision not to present expert

   34 – OPINION AND ORDER
       evidence. Gorham, 332 Or. at 568, 34 P.3d 161 (concluding that trial counsel's
       decision not to call an expert witness to present mitigation evidence was a
       reasonable tactical decision); Bonin v. Calderon, 59 F.3d 815, 834 (9th Cir.
       1995)("[W]hile the Constitution requires that a criminal defendant receive effective
       assistance of counsel, the presentation of expert testimony is not necessarily an
       essential ingredient of a reasonably competent defense."). Nonetheless, tactical
       decisions must be grounded on a reasonable investigation. Id. at 835; Stevens v.
       State of Oregon, 322 Or. at 108, 902 P.2d 1137 (1995). The question in each case
       is whether trial counsel's investigation was legally and factually appropriate to the
       case. Stevens, 322 Or. at 108, 902 P.2d 1137.

       Here, there is evidence in the record that trial counsel contacted an intoxication
       expert and considered the tactical advantages and disadvantages of calling an expert
       witness to testify about petitioner's level of intoxication and "decided not to present
       the expert testimony because the state would then be allowed to provide [its] own
       expert to refute our claims." Although petitioner contends that that decision was
       not reasonable because that reasoning could apply to any defense, the relevant
       concern animating trial counsel's decision was not simply that calling an expert
       witness would allow the state to present expert testimony in rebuttal. Instead it was
       that, in light of the facts of petitioner's case, "the jury would find the testimony of
       a state expert on why petitioner had the full intent to commit the murders more
       credible" than a defense expert. In light of those concerns, and the other evidence
       presented on petitioner's level of intoxication, trial counsel's decision not to present
       expert testimony about petitioner's level of intoxication was a reasonable tactical
       decision. See, e.g., id at 109, 902 P.2d 1137 ("A 'tactical decision' in the course of
       an investigation is a conscious choice by a lawyer either to take or to omit some
       action on the basis of an evaluation of the nature and complexity of the case, the
       likely costs and potential benefits of the contemplated action, and other factors.").

Thompson v. Belleque, 268 Or. App. 1, 17-18 (2014).

       This claim turns largely on the reasonableness of the Oregon Court of Appeals' factual

finding that there was "evidence in the record that trial counsel contacted an intoxication expert

and considered the tactical advantages and disadvantages of calling an expert witness to testify

about petitioner's level of intoxication."12 While petitioner acknowledges that Mr. Martz stated



12
  The Court rejects petitioner's assertion that the Oregon Court of Appeals determined that
counsel made a reasonable tactical decision to not even explore expert testimony. It made no
such finding.

     35 – OPINION AND ORDER
that he might have contacted an expert, a Mr. Larson, about an intoxication defense, he insists that

there is no indication anything substantive was learned from that expert. In addition, petitioner

insists counsel failed to interview an expert about petitioner's level of intoxication and the impact

it would have on his ability to act with intent to commit aggravated murder, including information

that would not have been within the knowledge of a lay jury. According to petitioner, counsel's

concern that the state's expert would be more credible on the issue of intent and their doubts about

an intoxication defense in general, did not justify foregoing an intoxication expert—especially

when it was their primary defense. He argues that counsel's decision to forego an intoxication

expert without first locating an expert and getting a report, cannot be deemed a reasonable strategic

decision.

       Respondent maintains that petitioner cannot meet his heavy burden of rebutting, by clear

and convincing evidence, the presumption of correctness due the Oregon of Court of Appeals'

factual findings. Moreover, he notes that the court addressed petitioner's counsel's concern about

a rebuttal state expert -- finding that it went beyond concern that the jury would inherently find the

state's expert more credible, to acknowledge that a potential battle of experts would occur in the

context of what the PCR court characterized as a "mountain of facts against [petitioner]" showing

his ability to carry on and make decisions over an extended period of time on the night in question.

This evidence included facts that: petitioner voluntarily consumed alcohol to the point that he was

refused sale of alcohol by a store operator who knew him; he chose to continue drinking; he walked

to the Driftwood Tavern with Whitcher and ordered and consumed more alcohol; after being loud,

obnoxious and otherwise inappropriate, the bartender asked him to leave; as he and Whitcher left,

one of them said "I feel like killing somebody tonight"; before petitioner reentered the tavern, he


   36 – OPINION AND ORDER
said something to the effect of "I'm going back in there and kick that guy's ass," and told Whitcher:

"If we do this, you know, we're going to jail"; within 5-10 minutes, he ran into the tavern, grabbed

McDonald from behind, stabbed him, and dragged him outside, stabbed him 14 times and caused

his death; he threw Oyamada to the ground and stabbed her twice after she tried to pry him off

McDonald; he stabbed Jones 6 times when he grabbed petitioner; he ran away with Whitcher about

1000 yards to petitioner's grandmother's house where he lived and unlocked the door with a key;

he found and consumed more alcohol, broke a glass and tried to clean it up; he talked to his

grandmother who, thinking Whitcher was drunk, asked him to leave; petitioner told her he was

going to see Whitcher home and left with him; on the street a short distance away, petitioner

stabbed Whitcher 20 times and caused his death; after killing him he rolled the body and took

Whitcher's wallet; petitioner walked back to his grandmother's, hid the knife and wallet, took off

his bloody clothes and put them in the washing machine to wash; he returned to the area of

Whitcher's murder where police stopped and questioned him; he denied involvement in the murder,

lied about his address, lied about prior arrests and not being on supervision; and after his arrest, he

destroyed a speck of blood on his finger as police attempted to retrieve it for evidence. DR 18-8,

pp. 40-42, Ex. 395.

                                              Analysis

       It is well settled that there are no specific guidelines, technique, or approach that a trial

attorney must satisfy in order to render constitutionally sufficient assistance. Harrington, 131

S.Ct. at 788; Pinholster, 131 S.Ct. at 1403. A decision motivated by reasonable strategic concerns

and based upon a thorough investigation of the relevant law and facts deserves a heavy measure

of deference. Strickland, 466 U.S. at 690-91; see also Pinholster, 131 S.Ct. at 1403 (counsel


   37 – OPINION AND ORDER
should be presumed to have made all significant decisions in the exercise of reasonable

professional judgment).

       However, "counsel cannot be said to have made a tactical decision without first procuring

the information necessary to make such a decision." Reynoso v. Giurbino, 462 F.3d 1099, 1112

(9th Cir. 2006). Indeed, "'[c]riminal cases will arise where the only reasonable and available

defense strategy requires consultation with experts or introduction of expert evidence.'" Hinton v.

Alabama, 571 U.S. 263, 273, 134 S.Ct. 1081, 1088, 188 L.Ed.2d 1 (2014)(quoting Harrington,

131 S.Ct at 778). The court must conduct an objective review of counsel's performance, measured

for reasonableness under prevailing professional norms, including a "context-dependent

consideration of the challenged conduct as seen 'from counsel's perspective at the time.'" Wiggins

v. Smith, 539 U.S. 510, 523, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003)(citing Strickland, 466 U.S.

at 688-89). The Ninth Circuit has cautioned that, "[t]he Supreme Court has repeatedly made plain

that counsel has the duty to make reasonable investigations or to make a reasonable decision that

makes particular investigations unnecessary." Weeden v. Johnson, 854 F.3d 1063, 1069 (9th Cir.

2017).(internal quotation and citations omitted).

       Here, the record showing what contact, if any, petitioner's counsel had with an intoxication

expert is sparse. Nevertheless, the Oregon Court of Appeals determined that defense counsel's

decision not to call an intoxication expert was a tactical one "grounded on a reasonable

investigation." It based this finding on Mr. Martz's PCR affidavit wherein he averred that "[w]hile

we may have contacted a Mr. Larsen regarding the intoxication defense, we decided not to present

the expert testimony because the state would then be allowed to provide their own expert to refute

out claims." DR 18-32 at 201. While the extent of any input this expert may have provided Mr.


   38 – OPINION AND ORDER
Martz is unknown, the Oregon Court of Appeals was satisfied that in the context of the facts

counsel were aware of, it was sufficient for counsel to make a reasonably informed tactical decision

not to utilize an intoxication expert in this case. As noted above, the court determined that counsel

were concerned with more than just a battle of experts where the jury would prefer the state's

expert. Rather, given the aforementioned "mountain" of evidence bearing on petitioner's ability to

function and make decisions over an extended period, counsel were concerned that use of

intoxication experts could work against petitioner. In so finding, the Oregon Court of Appeals

suggests that counsel were reasonably concerned that the quantity of unfavorable evidence

arguably establishing petitioner's intent, posed a huge challenge for a defense expert to overcome

and an opportunity for a state expert to exploit those facts—perhaps at the expense of counsel's

ability to capitalize on other, relatively favorable testimony of witnesses to petitioner's obvious

intoxication, as well as, the jury's lay experience with intoxication.

       However thin the support for the Oregon Court of Appeals' finding that there was evidence

in the record that trial counsel contacted an intoxication expert, petitioner has not, as he must,

rebutted this finding by clear and convincing evidence. He argues that there was no evidence that

his counsel ever received any kind of report or input from an expert. While a fair assertion with

regard to receipt of a report, petitioner has not shown that counsel did not consult with Mr. Larson

and did not receive any "input" from him -- as Mr. Martz recalled he might have done. It is

petitioner's burden to rebut a challenged factual finding by clear and convincing evidence and he

has failed to do so here. Accordingly, the Court must defer to the Oregon Court of Appeals'

finding.




   39 – OPINION AND ORDER
       Based on the foregoing, the Court concludes that the record supports the Oregon Court of

Appeals' finding that there was evidence in the record that counsel contacted an intoxication expert

and considered the tactical advantages and disadvantages of calling such an expert. Given the

presumption of reasonable professional judgment the Court is to afford counsel, petitioner cannot

demonstrate that the court's determination that counsel's representation was effective here was

contrary to, or involved the unreasonable application of, clearly established Federal Law or that it

was based on an unreasonable determination of the facts.

       At a minimum, the Court concludes that as it applies to this subclaim, petitioner cannot

demonstrate that the Oregon Court of Appeals' determination that he failed to prove that "any

deficiency [in his counsel's performance] had a tendency to affect the outcome of the proceeding,"

was contrary to, or involved an unreasonable application of, clearly established Federal Law, or

was based on an unreasonable determination of the facts.

       He is not entitled to relief on this ineffective assistance claim.

       F.      Ninth Claim: Petitioner's Counsel Rendered Ineffective Assistance When
               They Advised Him Not to Testify

       According to petitioner, his counsel rendered ineffective assistance when they advised him

not to testify because the jury never heard his explanation of how intoxicated he was; and that he

never intended to kill anyone but that "things got out of hand," largely due to his inability to judge

his interactions with people due to his intoxication. He insists that when counsel advised him not

to testify, they told him they intended to call an intoxication expert. He maintains that had he

known counsel was not going to call an expert witness to establish his level of intoxication and its

impact on him, he would have exercised his right to testify.

       In denying this claim, the PCR court found:

   40 – OPINION AND ORDER
  Petitioner claims that had he known of the weakness of his intoxication defense, he
  would have insisted upon testifying, so that he could present evidence on how drunk
  he was. Petitioner would have this Court believe that he wanted to take the stand
  to present evidence as to amount of alcohol he consumed during the relevant period.
  This Court does not believe Petitioner. There is great risk in such a strategy,
  including opening up Petitioner's prior criminal record as impeachment. Further,
  Mr. Martz has credibly testified:

         Petitioner is correct that we advised him not to testify. In our minds,
         the prosecution would have obliterated all of petitioner's defense on
         cross-examination.       Furthermore, Ms. Dickison and I were
         concerned with what petitioner might say during his testimony. We
         thought that if he testified, petitioner might say something that
         would have ruined any chance of avoiding the death penalty.
         Finally, in our estimation, petitioner's testimony would not have
         added much to his intoxication defense. We already had testimony
         that he had consumed a substantial amount of alcohol, including the
         testimony of a convenience store clerk (who was likely very
         credible, given that he appeared to have no bias in the case) that he
         had refused to sell petitioner alcohol several minutes before the
         McDonald murder because petitioner was so drunk. As I recall,
         petitioner did not tell us that he wished to testify on his own behalf.
         (Ex. 116, Martz Affidavit, page 5, par. 11).

  As has been discussed, there was a mountain of opposing evidence on Petitioner's
  behavior relating to his ability to form an intent. Petitioner should have been aware
  of this at Trial. Even if it was, in essence, the only defense, there could be no
  reasonable expectation of success of that defense, at best only a hope. As Trial
  Counsel testified:

         "Sometime after the [mental defense] evaluation, against our advice,
         Petitioner filed several motions to withdraw guilty-except-for
         insanity defense. As I recall, Ms. Dickison and I made it known to
         the Court that we thought it was a bad idea, as Petitioner did not
         have any other realistically viable defenses. (Emphasis added, Ex
         116, page 3).

         "The intoxication defense did not seem as strong, because in my
         experience, jurors are hesitant to find someone not guilty due to
         intoxication. (Id at page 3).

  Petitioner's testimony on the exact number of drinks he consumed, or testimony of
  how that may have subjectively affected his ability to form intent, would reasonably
  have added all but nothing to any effect on the jury's determination. In deciding an

41 – OPINION AND ORDER
       ability to form intent, it is unlikely that a drunk person would be considered a good
       reporter as to how drunk they were. This would particularly be true for a person
       who the jury had evidence that he may have said: "I feel like killing somebody
       tonight." This claim fails.

DR 18-8, pp. 44-45, Ex. 395.

                                              Analysis

       Criminal defendants have a constitutional right to testify at trial in their defense and

relinquishment of this right must be knowing and intentional. Rock v. Arkansas, 483 U.S. 44, 107

S.Ct. 2704, 97 L.Ed.2d 37 (1987); United States v. Joelson, 7 F.3d 174, 177 (9th Cir. 1993). "The

Strickland standard is applicable when a petitioner claims his attorney was ineffective by denying

him his constitutional right to testify." Matylinsky v. Budge, 577 F.3d 1083, 1097 (9th Cir.

2009)(citing Medley v. Runnels, 506 F.3d 857, 861 (9th Cir. 2007)).

       Petitioner contends that the PCR court based its denial of this claim on an unreasonable

factual finding discrediting petitioner's assertion that had he known of the weakness of his

intoxication defense he would have insisted on testifying. He insists that given the history between

him and his counsel, and in the face of an ineffective defense with no intoxication expert, his

wanting to testify was reasonable. For his part, respondent insists that the PCR court's credibility

determination was supported by facts that: (1) petitioner risked opening up his prior criminal

record; (2) there was substantial objective evidence bearing on petitioner's behavior related to his

ability to form the requisite intent; (3) counsel were concerned with what petitioner might say on

the stand that could hurt his chances of avoiding the death penalty; and (4) petitioner's testimony

would have added little to the case. In making these findings, the PCR court necessarily concluded

that petitioner suffered no prejudice arising out of counsel advising him not to testify.



   42 – OPINION AND ORDER
        Based on the foregoing and on the Court's independent review of the record, petitioner

cannot establish either deficient performance or resulting prejudice stemming from his counsel

advising him not to testify. At a minimum, as the PCR court reasonably concluded, petitioner's

testimony regarding how much alcohol he consumed and its impact on him that night would have

been, at best, ineffectual. Accordingly, the Court concludes that petitioner cannot show that the

PCR court's denial of this claim was contrary to, or involved an unreasonable application of, clearly

established Federal Law, or that it was based on an unreasonable determination of the facts. He is

not entitled to relief on this claim.

        G.      Tenth Claim: Petitioner's Counsel Rendered Ineffective Assistance When
                They Failed to Effectively Argue for Judgment of Acquittal on Aggravated
                Murder Counts 18 and 19 on the Basis the Murders were not Committed in
                the "Same Criminal Episode"

        According to petitioner, there was substantial authority under Oregon law to support his

motion for judgment of acquittal (MJOA) on Counts 18 and 19, but counsel failed to reference and

analyze relevant facts and law surrounding the concept of "same criminal episode," and thereby

failed to give the judge a basis for ruling in petitioner's favor. He further asserts that counsel failed

to ground his arguments in federal due process and insists that counsel's failures prejudiced him

because he was convicted on both counts, each carrying a potential for a death sentence. Petitioner

also faults appellate counsel with failing to raise this claim at all.

        For his part, respondent notes that the Oregon Court of Appeals denied these claims on the

grounds that petitioner failed to prove either deficient performance or prejudice and argues that

the Court should deny relief on these claims because petitioner makes no attempt to show how the

Oregon Court of Appeals' decision involved an unreasonable application of clearly established

federal law.

    43 – OPINION AND ORDER
          In reviewing a sufficiency of the evidence claim, the Court determines if, viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S.

307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). In addition, AEDPA adds another layer of

deference over the already deferential Jackson standard. Under AEDPA, the federal court may

not grant a habeas petition unless it finds that the state court unreasonably applied the principles

underlying the Jackson standard when reviewing petitioner's claim. See e.g., Jaun H. v. Allen III,

408 F.3d 1262, 1275 n.12 (9th Cir. 2005); Jones v. Wood, 114 F.3d 1002, 1013 (9th Cir.

1997)(recognizing that the "unreasonable application" standard applies to insufficient evidence

claim).

          In his Third Amended Petition for Post Conviction Relief, petitioner alleged:


                                                  34.

          Trial counsel failed to move for judgments of acquittal on Counts 18 and 19 on the
          basis that the evidence in the record was legally and factually insufficient to
          establish that petitioner had murdered two persons in the same criminal episode and
          that conviction on those counts therefore, violates petitioner's right to due process
          under the Sixth and Fourteenth Amendments to the United States Constitution.
          Because counsel did not move for acquittal on the above basis, petitioner received
          death sentences on those counts. Had counsel so moved for judgments of acquittal,
          the trial court would have been require[d] to grant same.

DR 18-6, p. 225, Ex. 375.

          Similarly, with regard to appellate counsel, he alleged:

                                                  65.

          Appellate counsel failed to raise as an issue on appeal, an argument that the
          evidence in the record was legally and factually insufficient to establish that
          petitioner had murdered two persons in the same criminal episode and that
          conviction on those counts constitutes a violation of petitioner's rights to due

   44 – OPINION AND ORDER
        process under the Sixth and Fourteenth Amendments to the United States
        Constitution.

Id. at 241.

        Citing the statutory definition of "one criminal episode,"13 the PCR court explored whether

it would have made any difference if petitioner's trial counsel had grounded his arguments in

federal due process. In finding that it would not and denying the claim, it held that, "[t]he events

involving Petitioner assaulting and stabbing three people and killing one of them at about 10:30

p.m., involves the same criminal episode as the events thereafter: Petitioner running away,

continuing drinking and killing his 'accomplice' (the only person who knew Petitioner, who

witnessed the first killing) at about 1:30 a.m." DR 18-8, p. 46, Ex. 395.

        In affirming this denial, the Oregon Court of Appeals noted that "[w]hether the trial court

understood trial counsel's arguments to stem from federal due process or Oregon law, the inquiry

was the same: Did the state introduce enough evidence to allow a rational juror to find that the

two murders were committed during the same criminal episode." Thompson, 268 Or. App. at 20.

        Here, petitioner suggests that the Oregon courts "misconstrued" the claim as one alleging

only that counsel was ineffective for failing to federalize his arguments in support of the MJOA,

when in fact, the "gravamen" of the claim was that counsel was ineffective for failing to effectively

argue the motions, including failing to cite supporting federal and state authority.          These

arguments notwithstanding, trial counsel moved for judgment of acquittal on Counts 18 and 19 on

the basis that the State had failed to show that the homicides occurred in the same criminal episode



13
  "One criminal episode means continuous and uninterrupted conduct that establishes at least one
offense and is so joined in time, place and circumstances that such conduct is directed to the
accomplishment of a single criminal objective. ORS 131.505(4)." DR 18-8, p. 46, Ex. 395.

     45 – OPINION AND ORDER
and a fair reading of the applicable PCR claim reveals that petitioner faulted counsel with failing

to ground his arguments in federal due process.14

       Regardless, the record establishes that the parties and the trial court were aware of the key

facts that the murders took place approximately three hours and eleven blocks apart, and that in

between the two murders petitioner and Whitcher went to petitioner's grandmother's house and

continued to drink until she asked Whitcher to leave. In addition, they discussed the applicable

legal standard governing the concept of "same criminal episode" under Oregon law in the context

of jury instructions. While the court had not yet settled on which instruction to employ, it is

apparent that it viewed the matter as a factual question for the jury to resolve. Accordingly,

however "half-hearted" petitioner's counsel's arguments in support of the MJOA were, he cannot

show that the trial court would have granted his motion if he had been more specific in his

arguments to the court, or if he had grounded them in federal due process.

       Petitioner argues that the homicides were not so closely joined in time, place or

circumstances as to constitute "continuous and uninterrupted conduct" and were not "cross related"

because the complete account of the McDonald homicide can be told without reference to details

of the Whitcher homicide, which had not yet occurred. See State v. Fitzgerald, 267 Or. 266, 273

(1973)(charges arise out of the same act or transaction if they are so closely linked in time, place

and circumstances that a complete account of one charge cannot be related without relating details

of the other charge); State v. Boyd, 271 Or. 558, 566-67 (1975)(charges have to be cross related,


14
  This interpretation is bolstered by the fact that during his PCR proceedings in his Objections to
Proposed Factual Findings and Conclusions of Law, petitioner objected to the finding and
conclusion that "counsel's failure to federalize their motions for judgment of acquittal on Counts
18 and 19 were harmless," but did not indicate that the heart of the claim involved an allegation
that counsel were ineffective in failing to effectively argue the claim. DR 18-8, p. 85.

     46 – OPINION AND ORDER
meaning the facts of each charge can be explained adequately only by drawing upon facts of the

other charge).15 Critically however, whatever the merits of these arguments, nothing in the cited

authority, either under Oregon law or federal due process, suggests that had counsel argued the

motions more robustly the trial court would have been required to grant them as a matter of law

because no reasonable juror could conclude that these homicides occurred in the same criminal

episode. As the PCR court noted, there was a plausible argument that Whitcher's role as an

"accomplice" or "witness" sufficiently linked the two homicides such that a reasonable juror could

conclude they occurred in the same criminal episode.

       Similarly, petitioner's claim that appellate counsel was ineffective for failing to raise a

claim on appeal is without merit because he had failed to show that it was objectively unreasonable

for counsel not to raise the claim or that there is a reasonable probability that if counsel had raised

the claim, the appeal would have succeeded. Miller v. Keeney, 882 F.2d 1428, 1433-34, n.9 &

n.10 (9th Cir. 1989). In the last reasoned decision on this claim, the PCR court held:

       [Petitioner] has failed to demonstrate that the facts surrounding his murders of
       McDonald and Whitcher (as summarized by the Oregon Supreme Court in its
       opinion on direct review) could not give rise to a finding that the murders were part
       of the same criminal episode, see ORS 131.505(4)(defining "criminal episode" to
       mean "continuous and uninterrupted conduct that establishes at lease one offense
       and is so joined in time, place and circumstances that such conduct is directed to
       the accomplishment of a single criminal objective"), such that appellate counsel
       could not have reasonably declined to raise that issue. Further, for essentially the
       same reason, petitioner has failed to establish that had counsel raised the issue, it is
       more probable than not that the result of petitioner's appeal would have been
       different.

15
  These are essentially the same arguments that petitioner's counsel made to the jury in closing
arguments. Counsel submitted that: the McDonald and Whitcher cases were distinct; the events
occurred at the tavern, there was a time lapse, and then the events occurred on the street; you
could tell one story without having to tell the other; while the Oyamada, Jones and McDonald
stabbings were the same criminal episode, the death of Whitcher hours later was not. DR 18-27,
p. 75, Ex. 487.

     47 – OPINION AND ORDER
DR 18-9, pp. 17-18, Ex. 402.

          The record does not establish that had appellate counsel assigned the denial of this motion

as error, it is more probable than not that the result of the appeal would have been a reversal of the

trial court's ruling. Instead, the record contains evidence from which the trial court could have

found that it was a question for the jury as to whether the homicides occurred in the same criminal

episode. Accordingly, the Court concludes that petitioner has not demonstrated that the Oregon

court's denial of relief on these trial and appellate counsel claims is contrary to, or involves an

unreasonable application of, clearly established Federal Law. These claims are denied on the

merits.

          H.     Eleventh Claim: Petitioner's Counsel Rendered Ineffective Assistance When
                 They Failed to Argue Federal Authority in Objecting to Re-instructing the
                 Jury During their Deliberation on the Definition of "Entering and Remaining"
                 in a Building, a Crucial Element in the Prosecution's Case

          According to petitioner, his trial counsel acted ineffectively when they failed to argue that

a re-instruction on "entering and remaining unlawfully" given in isolation, during jury

deliberations, and directly addressing a jury question, violated his federal due process rights.

Specifically, he contends that in accordance with Bruton v. United States, 391 U.S. 123, 135-36,

88 S.Ct. 1620, 20 L.Ed.2d 476 (1968), it was unrealistic to expect the jury in these circumstances

not to place undue emphasis on the new instruction.         Accordingly, he maintains that the PCR

court's conclusion that "[t]here is no reasonable likelihood that additional grounds for the objection

to the instruction would have resulted in a different result" was an unreasonable application of

clearly established Federal Law.




   48 – OPINION AND ORDER
       By way of background, four counts in the indictment were premised on the state's theory

that the bartender had excluded petitioner from the Driftwood Tavern before petitioner reentered

and attacked McDonald. Those counts required the jury to find that petitioner "entered or remained

unlawfully" in the tavern. After retiring to deliberate, the jury sent a note to the trial court asking:

"What constitutes being asked to leave a bar and what authority does the bartender have? What

does he have to 'do or say--legally' to kick someone out."

       The court was initially prepared to respond to the jury's question by advising them that they

had all the evidence and legal instructions in the case. However, the state pointed out that the court

had not given all their requested jury instructions, including instructions defining "enter and remain

unlawfully" and "person in charge." The court acknowledged its oversight, noting that the state

would have been entitled to these instructions and that "clearly in the light of this case, that is a

critical issue that the jury needs to have legal direction on." DR 18-26, p. 198, Ex. 487.

Nevertheless, petitioner's trial counsel objected to any further instruction on the grounds that the

timing of the instructions would cause the jury to place undue weight on them. Petitioner also

notes here that the state had ample opportunity to alert the court regarding the missed instructions

and failed to do so.16 Over petitioner's objection, the court gave the uniform instructions,

cautioning the jury to consider the instructions as a whole and not to take the new instructions out

of context or give them undue emphasis.

                                               Analysis


16
  As the Oregon Supreme Court noted on direct review, "the state requested Uniform Criminal
Jury Instructions that define the phrases "enter or remain unlawfully" as used in ORS 164.205(3)
and "person in charge" as used in ORS 164.205(5). However, the trial court inadvertently
neglected to instruct the jury on those definitions," and neither party alerted the court to this
omission. State v. Thompson, 328 Or. at 265.

     49 – OPINION AND ORDER
       A jury is generally presumed to understand and follow instructions. Weeks v. Angelone,

528 U.S. 225, 234, 120 S.Ct. 727, 145 L.Ed.2d 727 (2000). However, the Supreme Court in Bruton

recognized that an exception to the presumption is warranted if "the risk that the jury will not, or

cannot, follow instructions is so great, and the consequences of the failure so vital to the defendant,

that the practical and human limitations of the jury system cannot be ignored." 391 U.S. at 135.

In Bruton, the Court held that the use of a confession by a co-defendant for which cross-

examination was foreclosed violated the defendant's Sixth Amendment right under the

Confrontation Clause. Id. The Court observed that limiting instructions to the jury could not

overcome the prejudice resulting from the introductions of such confessions. Id. at 135-36.

       Significantly, however, exceptions like the one addressed in Bruton are "narrow," and the

presumption continues to apply in "many varying contexts." See Richardson v. Marsh, 481 U.S.

200, 207-08, 107 S.Ct. 1702, 95 L.Ed.2d 176 (1987).             Moreover, under AEDPA, clearly

established Federal Law must be construed narrowly so that it must "squarely address" the issue

presented. See Moses v. Payne, 555 F.3d 742, 754 (9th Cir. 2009). Bruton involved the possibility

of juror exposure to evidence that was inadmissible against the defendant. In contrast, at issue

here are the inadvertently omitted uniform jury instructions—the correctness of which petitioner

does not challenge--and the jury's ability to follow the court's instruction to view all of the

instructions as a whole and not to give undue weight to a re-instruction. Accordingly, in the

absence of federal precedent squarely addressing the issue in this case, the PCR court's rejection

of this claim could not have been contrary to, or involve an unreasonable application of, clearly

established Federal Law.




   50 – OPINION AND ORDER
        In addition, the narrow concern raised in Bruton, namely uncertainty as to whether a jury

could follow an instruction to disregard a confession that was inadmissible against the defendant

because it violated the Confrontation Clause, was not raised here. Such uncertainty becomes

unacceptable only if there is an "overwhelming probability" that the jury was unable to follow the

court's instructions to disregard evidence that was powerfully incriminating. See Richardson, 481

U.S. at 208. It does not rise to the level of constitutional error in a case like this, where the trial

court found both that the state was entitled to the instructions; and perhaps more importantly, that

the jury needed them to fulfill its role.

        Accordingly, the PCR courts denial of this ineffective assistance claim and its

determination that that the result would not have been different if petitioner's trial counsel had

invoked federal authority in their objections to the re-instruction, were not contrary to, nor did they

involve an unreasonable application of, clearly established Federal Law.

        For these reasons, habeas relief is not warranted on this claim.

        I.      Twelth Claim: The PCR Court Erred When it Denied Petitioner's
                "Cummulative Error" Claim of Ineffective Assistance of Trial and Appellate
                Counsel

        Petitioner contends that he is entitled to relief due to the cumulative impact trial and

appellate counsel's errors and omissions had on the guilt phase of his trial. In denying this claim,

the PCR court held:

        None of the claims of inadequate assistance of counsel set forth in Claims 1 through
        11 [guilt-phase ineffective assistance claims] of the Petition has merit. Further,
        petitioner fails to show that any errors of counsel may have committed – taken
        together – had the cumulative effect of causing prejudice, as that term is defined
        for purposes of inadequate assistance of counsel under the state and federal
        constitutions.

DR 18-9, p. 3, Ex. 402.

    51 – OPINION AND ORDER
       Assuming that it is clearly established federal law that cumulative errors by counsel can

amount to prejudicially ineffective assistance, see, e.g., Harris v. Wood, 64 F.3d 1432, 1438 (9th

Cir. 1995)(finding that counsel's cumulative deficiencies, including failure to investigate, consult,

challenge evidence, conduct proper voir dire, propose or except jury instructions, raise or preserve

meritorious issues, and call the defendant to testify, raised reasonable probability that outcome of

trial might well have been different), petitioner has not shown that the alleged errors prejudiced

him. Unlike counsel in Harris, whose performance was found to have been "deficient in eleven

ways, eight of them undisputed," 64 F.3d at 1439, petitioner's claims of ineffective assistance of

trial and appellate counsel are without merit. Accordingly, he cannot demonstrate that the PCR

court's rejection of his cumulative error claim was contrary to, or involved the unreasonable

application of, clearly established Federal Law. This claim does not warrant federal habeas relief.

       J.      Thirteenth Claim: Petitioner's Counsel Rendered Ineffective Assistance of
               Counsel During the Penalty Phase of His Trial

       Petitioner alleges his counsel were ineffective during the penalty phase of his trial in failing

to adequately investigate and present a case for life through available mitigation evidence, acting

as agents of the prosecution, failing to adequately prepare petitioner for his for allocution, failing

to seek a provocation instruction pertaining the McDonald murder, and failing to present the jury

with available evidence countering the prosecution's future dangerousness arguments.

       The Court addresses the following specific claims:

       1. Petitioner's counsel rendered ineffective assistance in their investigation and
          preparation for the penalty phase when they failed to secure and present readily
          available evidence of: (1) petitioner's mother's lengthy stay in a mental hospital as a
          teenager, her diagnosis of schizophrenia, and her having been subjected to nineteen
          electroshock therapy treatments; and (2) petitioner's father's diagnosis of
          schizoaffective disorder and PTSD related to trauma he experienced in Vietnam shortly
          before petitioner's birth. (Pet. [43], pp. 157-163 & 172).

   52 – OPINION AND ORDER
       The Oregon courts addressed and rejected claims that counsel violated standards for

attorney preparation and failed to adequately investigate and present mitigating evidence during

petitioner's penalty-phase proceedings. See Thompson, 268 Or. App. at 21-34. In his Third

Amended Petition for Post Conviction Relief petitioner alleged that he was denied effective

assistance of counsel during his penalty phase when counsel failed to prepare and obtain the

services of a mitigation specialist to assist in "locating, compiling and presenting available

evidence of mitigation on his behalf" and that as a result various evidence was not identified and

presented at his trial, including evidence of:

                                                 ***

       (b) Multi-generational biological family dysfunction, mental disease and defect
       and substance dependance which adversely impacted petitioner's development,
       maturation, and mental well-being.


DR 18-6, pp. 235-36, Ex. 375 (emphasis added). Moreover, while petitioner's PCR counsel did

not present medical records confirming petitioner's parents' specific diagnosis, in Dr. Cooley's

affidavit prepared for the PCR proceedings, he noted that petitioner's mother "had an eating

disorder, depression, and has been diagnosed with schizophrenia," and that his father reported that

"[h]e had been diagnosed with posttraumatic stress and with schizophrenia." DR. 18-21, p. 52,

Ex. 475. In addition, petitioner's counsel began his opening at the PCR trial highlighting the fact

that "Dwight and Janet Thompson were both – had been diagnosed previously with mental illness

themselves." DR 18-35, p. 31, Ex. 512.




   53 – OPINION AND ORDER
         Notably too, on appeal from the PCR court's denial of relief, petitioner alleged that trial

counsel failed to present significant evidence of his family's mental illness and dysfunction,

including evidence that:

         Petitioner's parents met in therapy; both were diagnosed schizophrenics, as was
         a paternal uncle; his mother suffered from an eating disorder and depression, and
         his father was being treated for Post-Traumatic Stress Disorder (Ex 10, pp. 165-67;
         Ex. 41, p. 13; Ex 117, p. 71; 9/14/07 Tr 35).

DR 18-41, pp. 201-02, Ex. 579 (emphasis added). Citing Porter v. McCollum, 558 U.S. 30, 40-41

(2009); Hamilton v. Ayers, 583 F.3d 1000, 1127-28 (9th Cir. 2009); and Daniels v. Woodford, 428

F.3d 1181, 1204 (9th Cir. 2005), petitioner argued there, as he does here, that his counsel's failure

to present this and other mitigation evidence amounted to deficient performance.

         In analyzing petitioner's claim that trial counsel were ineffective for failing to present a

significant amount of mitigation evidence during the penalty phase, the Oregon Court of Appeals

noted:

         As identified by petitioner, that mitigation evidence can generally be divided into
         two categories: First, testimony from petitioner's family regarding their love for
         petitioner, his character and background, and the effect that his execution would
         have on them. Second, evidence relating to petitioner's dysfunctional upbringing
         and other challenges, as well as his multi-generational family history of mental
         illness and substance abuse, which would provide historical background and
         context for the development of petitioner's diagnosed personality disorder.

         In support of that claim, petitioner presented affidavits of a death-penalty mitigation
         specialist, as well as various mental-health experts, which generally explained and
         amplified the mitigation evidence in counsel's possession at the time of the penalty-
         phase trial.

Thompson, 268 Or. App. at 25 (emphasis added).17


17
  That court also noted that the Oregon Supreme Court has recognized that the standards for
determining the adequacy of counsel under the state constitution are functionally equivalent to
the standards governing the effectiveness of counsel under the federal Constitution. Id. at 6.

     54 – OPINION AND ORDER
       In the underlying trial proceeding, the PCR court determined that it was a reasonable

strategy for trial counsel to focus on the issue of petitioner's future dangerousness in the penalty

phase and to forgo emphasizing evidence of his troubled youth, emotional problems, alcohol

abuse, dealings with his dysfunctional family, poor educational experience, and fleeting good

behavior at the Children's Farm, because this evidence, which served to explain why petitioner

was the way he was, would have limited value on the future dangerousness question. It found that

this evidence, while mitigating, would have little impact in the face of substantial evidence

establishing petitioner's lengthy and continuing history of extremely violent conduct in and out of

custody.

       Ultimately, the Oregon Court of Appeals determined that the PCR court did not err in

concluding that petitioner's counsel's penalty-phase strategy of showing that despite his violent

past, there was potential treatment for petitioner in prison was reasonable.18 Critically too, on the

question of whether petitioner's trial counsel made a tactical decision as to what mitigation

evidence and witnesses to present, the Oregon Court of Appeals found, "there [was] evidence that

trial counsel had dedicated significant resources to investigating and gathering potential mitigation

evidence and had made a conscious decision to identify and call the witnesses that they did – and

not to call those witnesses whom they chose not to call." Id. at 28. It found that because the broad

themes represented by the evidence petitioner faulted counsel with failing to investigate and

present to the jury were presented through Dr. Janzer19, the PCR court did not error in concluding


18
   The PCR court found that "his counsel's approach was obvious and straightforward: to
convince the jury that although petitioner had a serious personality disorder, which was
responsible for his history of violent conduct, his disorder could be treated in prison and
successful treatment would eliminate his violent conduct." DR 18-9, 7, Ex. 402.
19
   The court summarized Dr. Janzer's testimony as follows:

     55 – OPINION AND ORDER
  Regarding petitioner's troubled family, Janzer testified that petitioner's records
  indicated substantial family problems, "so that all of the people who tried to help
  [p]etitioner as he was growing up bumped up against family problems," and that
  those issues are "still a big problem with [him]," because he has not "come to
  terms with his family yet." Janzer testified that petitioner's mother had abused
  him as a child, and that the abuse ended when petitioner, at around age 13,
  punched his mother in the stomach and knocked her to the ground.

  As a result of those problems, Janzer testified that petitioner had "spent a lot of
  time with his grandmother, and then a series of foster homes, none of which
  worked out very well, and various programs," but that petitioner "was a very
  difficult *** boy to help." Janzer testified that, in the records that he had
  reviewed, petitioner was "turned down [by] probably seven programs in this area
  [that] decided they couldn't help him." Additionally, Janzer testified that he had
  seen multiple records of petitioner being hospitalized with "suicidal thinking."

  Janzer also testified that petitioner had had difficulty in school, and that he was
  using drugs and alcohol to "dull his appreciation of reality and pull down his level
  of anxiety." He testified that petitioner "started drinking a little bit and a little bit
  more and a little bit more and finally he [was] drinking by the fifth *** of vodka."
  Although, in Janzer's opinion petitioner was "kind of young for an alcoholic," he
  acknowledged that "it does happen."

  Janzer explained the importance of background:

  "The reason I got lost in the background because that's important. You never
  meet a borderline personality disorder who doesn't come from some mixed-up
  family setting. Then as he get older and is supposed to be more independent the
  problems show up. And one of the ways trying to understand why he reacts the
  way he does is there's a frantic fear of being abandoned or rejected. That seems to
  be the basic problem with borderline is that people are going to kick him out or
  ignore him, things of that order. The relationships are unstable, and he goes
  between you're either a good guy or a bad guy. You're either idealized or you're
  the worst. There's nothing in between for him. And that fits in with a lot of his
  own remarks."

  Janzer went on to explain how petitioner's personality disorder leads him to act
  impulsively, to overreact to rejection – perceived or real –and engage in
  "inappropriate displays of anger" that are "disproportionate." To an outside
  observer of those displays of anger, Janzer testified that "[t]here [is] no explaining
  why [petitioner] would go to the lengths he did in terms of what seemed to be
  happening."

56 – OPINION AND ORDER
that petitioner's counsel exercised reasonable professional skill and judgment in preparing and

presenting evidence in petitioner's penalty-phase trial.

       Here, petitioner references records and documents obtained during the pendency of this

federal habeas action including: (1) records of his mother's hospitalization and portions of his

father's VA file documenting their respective diagnosis of schizophrenia; and schizoaffective

disorder and PTSD; (2) records of treatment he received at CDRC when he was a child; (3) records

of his July 1991 admission at OHSU; and (4) analysis by Drs. Close and Goldmann discussing the

impact of this evidence. Pet's (Sealed) Exs. 2, 3, 6, 13, 15 & 17. Pinholster notwithstanding, he

argues that the Court may rely on these new records because they "fundamentally alter" the claim

that the Oregon Court of Appeals resolved on the merits below, thereby making it a new,

unexhausted claim. He further asserts that Martinez excuses the procedural default of this new

claim and that the Court should review it de novo.

                                              Analysis

       Factual allegations not presented to a state court may render a claim unexhausted if the

allegations "fundamentally alter" the legal claim presented and considered by the state courts.

Dickens v. Ryan, 740 F.3d 1302, 1318 (9th Cir. 2014)(citing Vasquez v. Hillery, 474 U.S. 254, 260

(1986)). New evidence fundamentally alters a claim if it places the claim in a significantly

different and stronger evidentiary posture than it had in state court. Id. (citing Aiken v. Spalding,

841 F.2d 881, 884 n.3 (9th Cir. 1988)). At issue in Dickens was the petitioner's assertions that his

counsel rendered ineffective assistance during his sentencing proceeding when he failed to obtain



Id. at 32-33.


   57 – OPINION AND ORDER
and introduce evidence that Dickens suffered from organic brain damage and FAS. These

assertions, made for the first time in federal habeas, including extensive factual allegations. In

contrast, in the Arizona courts below, Dickens claimed that his sentencing counsel failed to direct

the work of the court-appointed psychologist and did not adequately investigate Dickens'

background. In finding that the new allegations and evidence fundamentally altered Dickens'

previously exhausted IAC claim, the Ninth Circuit noted:

       Indeed, the new evidence creates a mitigation case that bears little resemblance to
       the naked Strickland claim raised before the state courts. There, Dickens did not
       identify any specific conditions that sentencing counsel's allegedly deficient
       performance failed to uncover. He only generally alleged that sentencing counsel
       did not effectively evaluate whether Dickens "suffer[ed] from any medical or
       mental impairment." This new evidence of specific conditions (like FAS and
       organic brain damage) clearly places Dickens's Strickland claim in a "significantly
       different" and "substantially improved" evidentiary posture.

Dickens, 740 F.3d at 1309.

       Accordingly, pursuant to Dickens, the question of whether Martinez should apply to this

claim hinges on whether it is fundamentally different one from the one presented in state court.

The Court concludes it is not. While the new records confirm his parents' diagnosis of severe

mental illness and flesh out the argument petitioner made below, including offering expert opinion

about the implications of his mother's illness to his development, where he specifically faulted

counsel with failing to investigate and present evidence related to his family's history of mental

illness and presented the PCR court with evidence indicating that both parents suffered from

schizophrenia, the claim below was far from the naked Strickland claim at issue in Dickens. Thus,

the Court cannot conclude that the new evidence presented here fundamentally alters the original

claim such that it constitutes a new, unexhausted claim. Accordingly, in the Court's review of this



   58 – OPINION AND ORDER
claim, it is limited to the record before the Oregon Court of Appeals when it adjudicated this claim

on the merits.

       There, the court carefully reviewed the steps taken by Ms. Beers to find mitigation

evidence, noting that she met with and interviewed petitioner several times, interviewed family

members and acquaintances, including petitioner's mother, father, grandmother, uncle, a pediatric

dentist, several childhood friends, an employer, a former girlfriend, victims of his assault, and a

high-school friend of his sister. In addition, Ms. Beers documented her attempts to interview

petitioner's sister, Michelle, and to obtain petitioner's father's hospital records. Thompson, 268

Or.App. at 21-22.20 It also noted that petitioner's counsel "'subpoenaed and ultimately received

piles of documentation dating from [petitioner's] childhood on up,'" including "'hundreds of pages

of CSD, Juvenile, School, and Medical records regarding petitioner and his background.'" Id.

While petitioner faults Ms. Beers with failing to locate readily available materials surrounding

petitioner's parents' mental illness and additional medical records from his childhood, and with

failing to contact doctors and social workers who worked with him at a young age, there is ample

support in the record for the Oregon Court of Appeals' determination that she did a "thorough"

investigation. Cf. Porter, 558 U.S. at 39-40 (Counsel's investigation deficient when he had one



20
  While Ms. Beers explained why she was unable to obtain records from petitioner's father's
early hospitalization and that she did not seek confirmation of his reported schizophrenia because
he indicated it was a self-diagnosis, there is no explanation for why she did not seek to obtain his
VA file or petitioner's mother's medical records. The Court agrees with petitioner that there were
"flags" that should have alerted petitioner's counsel and Ms. Beers that such investigation might
be fruitful, including the fact that petitioner's mother told counsel she had been hospitalized,
counsel believed petitioner's mother suffered from mental illness, sporadic notations in
petitioner's own records called his mother's mental health into question, and a mitigation
checklist in counsel's possession highlighted the particular need to investigate a parent who
suffered from schizophrenia.

     59 – OPINION AND ORDER
short meeting with Porter regarding the penalty phase, did not "obtain any of Porter's school,

medical, or military service records or interview any members of Porter's family," and "ignored

pertinent avenues of investigation").

       Certainly, it gives the Court pause to consider what impact presentation of evidence that

not one, but both of petitioner's biological parents suffered from schizophrenia, as well as other

evidence of his troubled background, might have had on individual juror's assessments of

petitioner's relative moral culpability as he or she weighed the appropriateness of a death sentence

in this case. While the Oregon Court of Appeals did not address individual pieces of evidence, it

referenced those portions of Dr. Janzer's testimony it found had touched on the fallout of

petitioner's dysfunctional family and the fact that a "mixed-up family setting" always intersects

with the kind of severe mental health diagnosis petitioner suffered from. Ultimately, the court

concluded that even though petitioner's PCR counsel identified numerous details that trial counsel

could have "'handled differently, emphasized or deemphasized, included or excluded during

[petitioner's] penalty-phase proceeding," on this record, the handling of such details does not

demonstrate that defense counsel failed to exercise reasonable judgment and skill. Thompson, 268

Or.App. at 33-34 (quoting Montez v. Czerniak, 355 Or. 1, 24-25 (2014)).

        Were the Court assessing this claim de novo it might reach a different conclusion. But

under the highly deferential standards of AEDPA, it cannot conclude that the Oregon Court of

Appeals' application of the Strickland standard to the issue of counsel's failure to introduce

evidence of his troubled family history, including his parents' diagnosis of severe mental illness,

even if incorrect, was objectively unreasonable. See Williams v. Taylor, 529 U.S. 362, 410, 120

S.Ct. 1495, 146 L.Ed.2d 389 (2000)(The relevant question is not whether the state court incorrectly


   60 – OPINION AND ORDER
applied Strickland, because "an unreasonable application of federal law is different from an

incorrect application of federal law."); Richter, 562 U.S. at 105 (The critical question is "whether

there is any reasonable argument that counsel satisfied Strickland's deferential standard.").

Accordingly, petitioner is not entitled to relief on this subclaim.

       2. Petitioner's counsel rendered ineffective assistance when they allowed damning and
          misleading evidence from his juvenile court file to be presented by Cathy Hoffard, a
          social worker who knew nothing of his case and whose testimony would have been
          inadmissible had counsel objected to it under the Confrontation Clause. (Pet. [43], pp.
          175-181).

       Petitioner contends that an objection to Ms. Hoffard's testimony on Confrontation Clause

grounds would have been successful because there is no evidence in the record showing that the

state could have established the unavailability of either the writer of the notes she referenced21, the

sources of the allegations of sex abuse and fire setting, or the treatment providers who purportedly

rejected his admission based on these allegations. Petitioner further argues that there is no

evidence in the record that he was ever afforded an opportunity to cross the declarants of these

testimonial statements that were part of his juvenile-court file. To the contrary, he insists that the

only evidence in the record is his own assertions denying any issues around sex abuse or fire setting

and reporting that only one program rejected him on this basis.

       However, in its PCR trial memorandum, the state argued that counsel acted reasonably in

not objecting to Ms. Hoffard reading from petitioner's juvenile file because "the alternative was to

force the state to produce the actual witnesses to the incidents described in the reports" and counsel




21
    Even though Ari Bercheski, petitioner's former counselor, had died, petitioner contends there
is no evidence he actually authored the notations.

     61 – OPINION AND ORDER
reasonably made the tactical decision that it would be less damaging to have one non-victim read

the case files. DR 18-7, p. 157, Ex. 384.

       In denying this claim, the PCR court found that "[r]egardless of whether the claims in Par.

41 or 43 describe inadequacy by Counsel (the Court does not find any), the Court finds that it

would not have made any difference in the Trial Court's ruling or the outcome of the proceeding."

Dr. 18-8, p. 49. Petitioner can only speculate as to what showing of declarant unavailability,

beyond the death of Mr. Bercheski, the state could have made or what percipient witnesses it could

have produced were the trial court to disallow Ms. Hoffard's testimony about the contents of his

juvenile file. In addition, as respondent correctly notes, he makes no attempt to show how any

failure on counsel's part here made a difference in the outcome of the proceeding. Accordingly,

the Court concludes that he has not demonstrated that the PCR court's denial of this claim was

contrary to, or involved the unreasonable application of, clearly established Federal Law, or that

it was based on an unreasonable determination of the facts.

       3. Petitioner's counsel rendered ineffective assistance when they waived opening
          statements during the penalty phase of petitioner's trial. (Pet. [43], pp. 181-84).

       Petitioner alleges that it was critical for counsel's opening statements to blunt the

prosecution's contentions that petitioner was, and always had been, a vicious, out-of-control person

who had committed numerous bad acts before committing the subject offenses. He insists counsel

could have done this by circumscribing the state's arguments, minimizing them when possible, and

explaining petitioner's actions through the mental disorder that had plagued him since early

childhood. In addition, petitioner contends counsel could have used the opening statements to

outline his good qualities.



   62 – OPINION AND ORDER
       While acknowledging that Ms. Dickison did not have an answer as to why they waived the

opening altogether, and that she conceded it was a possible she was "giving up," the PCR court

relied on co-counsel Mr. Martz's representation that they tactically decided "that the best approach

for the penalty phase would be to present the evidence and then provide closing argument pleading

for petitioner's life." It found that Mr. Martz credibly averred that in his experience making an

opening statement at the penalty phase can be detrimental because it can bolster some of the state's

arguments. DR 18-8, p. 48, Ex. 395.22 Accordingly, the court concluded that counsel were not

inadequate in failing to give an opening statement.

       In addition, the PCR court found that even assuming counsel rendered inadequate

assistance in waiving opening statements,"that inadequacy reasonably would have had no effect

on the outcome of the proceedings" because during his allocution, petitioner "all but invited the

jury to impose the death sentence." He told the jury that he did not want life without parole—that

he would rather be executed, or be released someday, and that if he was sitting on the jury he

would vote for the death penalty. Id.

                                              Analysis

       While counsel's failure to make an opening statement can constitute deficient performance,

"[t]he timing of an opening statement, and even the decision whether to make one at all, is

ordinarily a mere matter of trial tactics and in such cases will not constitute the incompetence basis



22
  Petitioner suggests that the PCR court's reliance on Mr. Martz's "experience" is misplaced
because at the time of petitioner's penalty-phase trial, he had never tried a murder case let alone a
death penalty case. Because the Court relies on the PCR court's no-prejudice finding to deny
relief here, it need not resolve this issue. However, it notes that it is possible Mr. Martz was
drawing on experience gained subsequent to petitioner's trial to opine about the approach taken
during the penalty phase with respect to an opening statement.

     63 – OPINION AND ORDER
for a claim of ineffective assistance of counsel." United States v. Rodriguez-Ramirez, 777 F.2d

454, 458 (9th Cir. 1985).

         On this record, and especially considering petitioner's remarks during allocution, he

cannot demonstrate that, had his counsel given opening statements in the manner he suggests, there

is a reasonable probability that the outcome of his penalty phase proceedings would have been

different. Accordingly, petitioner fails to show that the PCR court's no-prejudice determination

was contrary to, or involved an unreasonable application of Strickland.

       4. Petitioner's counsel rendered ineffective assistance when they failed to present any of
          the abundant testimony available from family members who would be devastated by
          petitioner's execution, or who had positive testimony about him. (Pet. [43], pp. 195-
          200).

       Petitioner alleges that his sister, Michelle Mason; grandmother, Lucy Cropper; mother,

Janet Thompson; stepmother, Erlinda Thompson; half-sister, Mary Kathleen Thompson; and

former girlfriend, Barbara Ulen, were available and willing to testify during his penalty phase

about the devastation they would feel if petitioner were executed, as well as, to positive aspects of

his character and behavior. Petitioner particularly faults counsel with failing to present testimony

from Ms. Mason who had grown up with him and could have provided instances of his good

behavior and helped to explain his bad behavior given her first-hand knowledge of their severely

troubled upbringing and the obvious emotional problems that plagued him from a very early age.

       On the issue of counsel's failure to call family members during the penalty phase, the

Oregon Court of Appeals found:

                                                ***

       Petitioner argued that trial counsel provided inadequate assistance of counsel when
       they failed to call his grandmother, his sister, his half-sister, and his stepmother to


   64 – OPINION AND ORDER
  testify about their love for him and the effect that his execution would have on
  them.

  As noted, trial counsel "had hoped to put on [petitioner's] mother and his
  grandmother and sister, but *** right at the last minute *** decided not to." There
  was evidence before the post-conviction court that that decision was based, in part,
  on the ability of the state to elicit harmful testimony from them. As the post-
  conviction court noted, petitioner's grandmother "had reportedly advised the police
  that she had always thought that Petitioner would lose his temper and kill her ***.
  The week Petitioner moved in with her, [she] wrote out her funeral plans for the
  family, and purchased a cemetery plot." Likewise, trial counsel was concerned that
  petitioner's sister "might be more harmful than helpful because the prosecution
  would then be able to examine her about negative incidents involving Petitioner
  during their childhood." In light of that evidence, the post-conviction court did not
  err in concluding that trial counsel's decision not to call petitioner's grandmother
  and sister was protected as a reasonable tactical decision. [The Oregon Court of
  Appeals noted further that the PCR court had rejected this claim as to Ms. Mason
  on the additional basis that petitioner had failed to prove that she was available to
  testify based on Beers' representation that she was unwilling to do so].

  As to petitioner's stepmother and half-sister, petitioner argues that, because the
  record does not establish that trial counsel attempted to contact them, trial counsel
  could not have made a reasonable tactical decision to forgo calling them as
  witnesses. Further, petitioner contends that the failure to interview them amounted
  to unreasonable mitigation investigation and, thus reflected inadequate assistance
  of counsel. But, even assuming that trial counsel made no attempt to contact
  petitioner's stepmother and half-sister, that does not, on its face, amount to
  inadequate assistance of counsel. As the Oregon Supreme Court recently
  explained:

         "[I]n virtually every complex post-conviction matter, there is always
         other evidence that could have been investigated or introduced. The
         standard, however, is not whether counsel investigated or introduced
         every shred of evidence regarding petitioner's background,
         psychological makeup, or other factors that the jury might possibly
         have found to be mitigating; rather, the standard under Oregon law
         is whether petitioner proved by a preponderance of the evidence that
         his defense counsel failed to exercise reasonable professional skill
         and judgment."

  Montez, 355 Or. at 16, 322 P.3d 487 (emphases in the original).

  Here, the record supports the post-conviction court's conclusion that petitioner did
  not make that showing with respect to counsel's alleged failure to investigate

65 – OPINION AND ORDER
       petitioner's stepmother and half-sister. As noted, during her investigation of
       petitioner, Beers interviewed numerous family members, friends, and
       acquaintances and developed a file full of mitigation evidence that trial counsel
       considered to be "a two-edged sword," because it had the potential to harm
       petitioner's case. Eventually, as Dickison explained, that led trial counsel to stop
       pursuing that type of mitigation evidence, out of concern that they would discover
       more damaging information or unearth additional witnesses who would testify on
       behalf of the state.

       In assessing the reasonableness of that decision, we "must make every effort to
       evaluate [trial counsel's] conduct from [their] perspective at the time, without the
       distorting effects of hindsight." Lichau, 333 Or. at 360, 39 P.3d 851. Doing so, we
       conclude that the trial court did not err in rejecting petitioner's claim. Faced with a
       difficult and often uncooperative client, trial counsel engaged in a thorough
       investigation of petitioner's family members, ultimately finding little useful
       mitigation evidence. Although, as petitioner notes, trial counsel was aware that
       petitioner had lived with his stepmother and half-sister "briefly as a teenager," the
       decision to stop investigating family members did not amount to a failure to
       exercise reasonable professional skill or judgment.

Thompson, 268 Or.App. at 29-30.

                                             Analysis

               a. Michelle Mason, Lucy Cropper and Janet Thompson

               The Court agrees with petitioner that of all his family members, his sister, Ms.

Mason, had the most to offer mitigation-wise in the penalty-phase portion of his trial. First, she

could have testified about the extreme family dysfunction she and petitioner lived with as children,

particularly given their mother's inability to effectively parent them. Second, she could have

testified as to what she observed from a very early age as petitioner's severe emotional disturbance

and ongoing mental health challenges. Finally, she could have testified about his good qualities

and that she loved him and would be devastated if he were executed.

       Ms. Mason's value as a witness notwithstanding, petitioner cannot rebut by clear and

convincing evidence the PCR court's factual finding, implicitly adopted by the Oregon Court of


   66 – OPINION AND ORDER
Appeals, that petitioner failed to prove she was available to testify at his penalty phase. On this

issue, the PCR court found:

       Ms. Beers credibly testified that she attempted to get a hold of Ms. Mason to
       interview her, and that on one occasion early on, she met briefly with Ms. Mason
       and their mother, Janet Thompson, at the residence of Ms. Thompson. Ms. Beers
       testified that thereafter, she repeatedly and unsuccessfully tried to contact Ms.
       Mason through the mother (pursuant to specific instructions to Ms. Beers that such
       was the preferred method of contact).

       Contrary to Ms. Mason's otherwise believable testimony, Ms. Beers testified that
       Ms. Mason did not want to get involved in the case, and that she did not speak to
       Ms. Beers. Ms. Mason agrees that she made no attempt to get hold of Counsel,
       before or during the penalty phase, although she attended the penalty phase of
       February 15, 1995. She left that hearing after watching Petitioner address the jury
       (Ex. 47, Mason Affidavit, page 2, par. 4).

       Regardless of the other evidence regarding Ms. Mason, and the Court's finding
       above, Mr. Martz credibly testified that Counsel spoke with Ms. Mason before Trial
       and that she indicated that she did not want to be involved in the case (Ex. 116,
       Martz Affidavit, page 7, par. 20).

DR 18-8, p. 56, Ex. 395.

       Petitioner acknowledges that Mr. Martz stated in his affidavit (which apparently was

drafted by a representative of the state) that someone from the defense team talked to Ms. Mason

and that as he recalls, she did not wish to be involved. However, petitioner notes that in Mr.

Martz's live testimony under oath he stated that he believed Ms. Mason was willing to do anything

to help, but that counsel had a concern about her testifying. Pet. [43], p. 166. Similarly, Ms.

Dickison testified that they were worried about evidence the prosecution could elicit from Ms.

Mason and that her testimony would do more harm than good. She did not suggest that the reason

they did not call Ms. Mason was because she did not want to be involved in the case. Id. at 167.

Petitioner raises valid questions about the PCR court's finding that he failed to prove Ms. Mason

was available to testify at his penalty-phase trial. Given the PCR court's respective credibility

   67 – OPINION AND ORDER
findings concerning Ms. Beers and Ms. Mason on this issue, however, these questions fall short of

rebutting the presumption of correctness due that finding by clear and convincing evidence.23

        Alternatively, even assuming Ms. Mason was willing and available to testify, evidence in

the record confirms the legitimacy of counsel's fear that the state could have elicited damaging

testimony from her about petitioner's violent episodes in their childhood. For example, during the

PCR proceedings, Mr. Martz recounted an incident wherein petitioner, not be deterred by a locked

door, crawled through a heating duct in order gain access to a family member he wished to assault.

        Petitioner insists that evidence from these family members was necessary to humanize him

and evoke compassion and empathy from the jury. In addition, he suggests that so much evidence

of petitioner's violence, including with family members, had already been presented to the jury

that it was not reasonable strategy for counsel to forego the benefits of mitigating evidence from

these witnesses to avoid potential harm from their cross examinations. Indeed, he maintains that

their willingness to testify to their love for him and the devastation they would feel if he were

executed, despite these terrible experiences, could have sent a powerful message to the jury about

the value of his life.

        While the Court agrees that the state had already introduced a great deal of evidence

showing petitioner's potential for violence in all corners of his life, including with family members,

it will not second guess counsel's determination that opening the door to still more accounts of

violence like the ones discussed above was not worth the potential benefit these witnesses'



23
  The Court also notes that Ms. Mason's apparent unwillingness to cooperate with the defense
team would have curtailed counsel's ability to learn the details, which she later provided during
the PCR proceedings and again in this federal action, of just how valuable a witness she might
have been.

     68 – OPINION AND ORDER
testimony. Thus, the Court concludes that reasonable counsel could have weighed the potential

benefits and harms arising out of petitioner's family's testimony and tactically decided to put them

on the stand, or not. This analysis applies equally to petitioner's mother and grandmother.24

Accordingly, petitioner cannot demonstrate that the Oregon Court of Appeals' determination that

counsel did not render deficient performance when they made a tactical decision not put these

family members on the stand was contrary to, or involved the unreasonable application of, clearly

established Federal Law, or that it was based on an unreasonable determination of the facts.

               b. Erlinda Thompson and Mary Kathleen Thompson

               According to petitioner, his stepmother and half-sister were available to testify that

around the time petitioner was sixteen he lived with their family for several-months and was never

violent or caused any problems. To the contrary, they would have testified that he seemed happy

and was helpful around the house. In addition, they would have testified that petitioner's execution

would devastate them.

        As noted above, the Oregon Court of Appeals determined that counsel acted reasonably

when, after interviewing numerous family members, friends and acquaintances, they found

themselves with a file full of double-edged sword mitigation evidence, they directed Ms. Beers to

discontinue her efforts to find additional mitigation witnesses. Petitioner contends that Ms. Beers'

"disdain" and "contempt" for him led her to talk to his enemies instead of his friends and family,

and led her away from the "warm feelings" felt for him by his sister, mother, grandmother,



24
  In addition to the above account of Ms. Cropper's fear that petitioner would kill her and her
purchase of a cemetery plot, the PCR court noted that Janet Thompson had advised police that he
threatened the whole family and had kicked his grandmother in the past. DR 18-8, p. 55, Ex.
395.

     69 – OPINION AND ORDER
stepmother and half-sister. The record does not support this assertion. To the contrary, it

establishes that Ms. Beers repeatedly tried to contact Ms. Mason, did interview many of petitioner's

family and friends, and stopped looking for mitigation witnesses because counsel directed her to

do so. From counsel's standpoint, Ms. Beers' efforts, at best, were yielding witnesses whose

testimony they feared could do more harm than good; and at worst, were yielding witnesses who

not only refused to cooperate with the defense, but who wanted to seek out the prosecution to assist

in their case against petitioner.

        As the Oregon Court of Appeals recognized, there is always other evidence that could have

been investigated and introduced, but a petitioner cannot show that his counsel were ineffective

merely by pointing to the existence of such evidence. Instead, the court must assess whether

counsel's performance -- in this case, counsel's decision to halt its search for additional mitigation

witnesses -- fell below an objective standard of reasonableness. Strickland, 466 U.S. at 686-87.

In making this assessment, the Court must strongly presume counsel's actions falls within the

"wide range of reasonable professional assistance." Id. at 689.

        For the reasons discussed above, the Court concludes that petitioner cannot show that the

Oregon Court of Appeals' resolution of this claim was contrary to, or involved the unreasonable

application of, clearly established Federal Law, or that it was based on an unreasonable

determination of the facts.

                c. Barbara Ulen

                The state called Ms. Ulen to testify in the penalty phase. The Court has reviewed

her testimony, including the cross examination by defense counsel. DR 18-27, pp. 184-211, Ex.

487. Ms. Ulen's testimony exemplifies the kind of "two-edged sword" mitigation evidence Mr.


    70 – OPINION AND ORDER
Martz worried about. She testified that she still cared about petitioner, confirmed he was capable

of genuine feelings, described his ability to be loving and caring, stated that she did not feel he

was a non-redeeming, non-caring person, and noted that she thought he was looking for help.

However, she also testified extensively about his violent side and the deterioratingly abusive

relationship she had with him.

       While petitioner faults counsel with failing to specifically draw out of Ms. Ulen how upset

she would be if he were to receive the death penalty, the Court concludes that Ms. Dickison

adequately elicited testimony from her making the point that she cared about petitioner and thought

his life had redeeming value. Ms. Dickison referenced Ms. Ulen's positive sentiments in her

closing arguments. The state courts did not specifically address counsel's adequacy in drawing

mitigating evidence from Ms. Ulen. Nevertheless, even on de novo review, the Court concludes

that petitioner cannot demonstrate that he is entitled to relief on this claim. The Court denies it on

the merits.

       5. Petitioner's counsel rendered ineffective assistance when she gave a perfunctory and
          damaging closing argument. (Pet. [43], pp. 200-03).

       Petitioner faults counsel with parroting the prosecution's language in referring to him as

"vicious," and her own expert when she noted that he only knew how to hate, stab, fight and argue.

Though petitioner acknowledges that she told the jurors he did have feelings and was not a

vegetable with no moral code, he suggests that she was ineffective in barely referencing his mental

and emotional issues and leaving the jury with little reason to spare his life. In its denial of this

claim below, the PCR court found:

       Petitioner would have this Court find the words "vicious person" used by Trial
       Counsel in closing when referring to Petitioner's allocution statement describing
       himself to the jury, amounts to constitutionally inadequate counsel because the

   71 – OPINION AND ORDER
       words actually used by Petitioner to describe himself were "violent" and "bad". The
       dictionary and common usage differences in those words are not sufficient to
       establish a claim for constitutionally inadequate counsel.

       In what amounted to a very difficult case for the defense, after conceding that
       Petitioner would be locked up for a long time, Counsel otherwise reasonably agreed
       that Petitioner had potential for possible treatment and change in prison (a matter
       that, despite Petitioner's rather bold opposing positions, Petitioner himself also
       allocated for). This claim fails.

DR 18-8, p. 60, Ex. 395.

       The Court has reviewed counsel's closing argument. DR 18-29, pp. 89-100, Ex. 487. While

another attorney may have made different strategic choices in closing argument, petitioner has not

overcome the presumption that counsel's tactics might be considered sound trial strategy.

Accordingly, petitioner cannot show that the PCR court's denial of this claim was contrary to, or

involved an unreasonable application of, Strickland.

       6. Petitioner's counsel rendered ineffective assistance when he failed to provide him with
          assistance prior to allocution. (Pet. [43], pp. 203-07).

       Petitioner argues that Mr. Martz told him that he had the right to allocate, but gave him no

real guidance before he exercised his right and no one scripted a statement for him. Respondent

notes that petitioner merely reiterated the arguments that he made before the PCR trial court, but

does not argue or show how that courts rejection of this claim involved an unreasonable application

of federal law or was based on an unreasonable determination of the facts.

       The PCR court extensively analyzed this claim. It found that "[c]learly, Counsel and

Petitioner discussed the right of allocution several times, and at least generally the content of

allocution." After briefly summarizing petitioner's catastrophic allocution wherein the court found

that, at best, he sent mixed messages and, "indeed, he gave the jurors several things that could be



   72 – OPINION AND ORDER
described as completely inconsistent with a plea for life, including his take on how three of the

four assaults occurred." It noted:

       Petitioner now would hold Trial Counsel responsible for his choices of words. Mr.
       Bostwick, an attorney who spoke in favor of the practice of writing out a capital
       defendant's allocution statement, suggested that it must be carefully prepared. His
       suggestion might be effective if the client is trusting and at least somewhat under
       control.

       If there is a legal requirement that Counsel prepare a written statement for Petitioner
       (the Court does not find such), the Court finds that any suggestion that Petitioner
       would have cooperated and followed a script from lawyers he then said that he did
       not trust, does not make sense. The Court finds that even if a scripted allocution
       had been carefully crafted for use by Petitioner, Petitioner would not have trusted
       it, and such would have been no benefit to Petitioner's case. By his complete
       thoughts and definite expression with conviction, Petitioner's words were not
       mistakes that resulted from lack of preparation or oversight (as might be likened to
       some form of Freudian slip), to the contrary, Petitioner's word choices were careful
       and sober words of defiance. This was a man who, contrary to common sense, tried
       to control his Trial in virtually all respects, to the point of unreasonably attempting
       to control the selection of his attorneys and his experts (including physical threats
       to toward at least one attorney and one expert), and in the end, also contrary to
       logic, his jury.

       Mr. Martz credibly testified that he prepared Petitioner before he exercised his right
       to allocution. He advised Petitioner to apologize to the jury for the murders, and to
       accept responsibility. He asked Petitioner to plead for his life. He asked him to
       advise the jury that Petitioner would accept whatever programs would be necessary
       to rehabilitate him. Petitioner did not take the advice. The claim fails.


DR 18-8, 54-56, Ex. 395.

       Respondent arguments are well taken. Petitioner cannot show that the PCR court's denial

of this claim was contrary to, or involved an unreasonable application of, clearly established

Federal Law or that it was based on an unreasonable determination of the facts.




   73 – OPINION AND ORDER
       7. Petitioner's counsel rendered ineffective assistance when she failed to request a
          provocation instruction with regard to the victim McDonald. (Pet. [43], pp. 207-10).

       According to petitioner, Ms.Dickison expressly requested that the provocation instruction

not be given on the aggravated murder count involving McDonald. He suggests that this was error

because although his allocution supported a provocation instruction, the court's failure to instruct

on provocation prevented the jury from mitigating the homicide on that basis.

       In denying this claim, the PCR court found:

       There were no facts supporting provocation or a jury instruction on provocation.
       As described in Mr. Martz's affidavit, Trial Counsel reasonably believed (and this
       Court agrees) that there was no record of any provocation to support a jury
       instruction on provocation. Petitioner left the tavern and was free of any contact or
       concern with those inside; he chose to return and purposely initiate a fight and
       stabbing of Mr. McDonald 14 times, with that decision leading to the stabbing of
       Debra Oyamada 2 times and Bill Jones 6 times.25

DR 18-8, p. 60, Ex. 395.

       The Court's review of the record leads to the conclusion that counsel could have reasonably

believed that the facts here did not warrant an instruction on provocation with regard to McDonald

murder. In addition, not having a provocation instruction allowed Ms. Dickison, in addition to

arguably bolstering her credibility with the jury, was able to draw a contrast in her closing

arguments between the McDonald murder, where there was not credible evidence of provocation

and the Whitcher murder where at least a plausible argument for provocation could be made based

on bar patrons' reporting that Whitcher made remarks indicating he was carrying a weapon. DR

18-29, p. 96, Ex. 487. Accordingly, the Court concludes that petitioner cannot demonstrate that




 The PCR court goes on to make a similar case regarding the Whitcher murder, apparently
25

mistaken about the fact that the provocation instruction was given with regard to Whitcher.

     74 – OPINION AND ORDER
PCR court's denial of this claim was contrary to, or involved the unreasonable application of,

clearly established Federal Law, or that it was based on an unreasonable determination of the facts.

       8. Petitioner's counsel rendered ineffective assistance when they failed to present readily
          available evidence countering the prosecution's argument that petitioner would pose a
          danger to others in the future. (Pet. [43], pp. 210-14).

       According to petitioner, counsel failed to present expert testimony like that presented by

Dr. Cooley during his PCR proceedings, about: (1) the ample resources available in Oregon

maximum security prisons to manage and address any security concerns petitioner might pose; (2)

actuarial prediction methodology techniques and their application to predicting future

dangerousness; (3) the fact that a high percentage of inmates have personality disorders and there

is no correlation with such diagnosis and future dangerousness; (4) how murder convictions do

not make it more likely that a petitioner would be dangerous in prison; and (5) how behavior in

the community or in jail (a temporary placement) does not correlate with behavior in prison (base

rate evidence).

       In denying this claim, the PCR court reiterated its earlier conclusion that counsel's strategy

to focus on future dangerousness and ask the jury to accept that petitioner's "mental disorder (root

of [his] violent behavior) + treatment in a controlled environment (prison) = elimination of the

continuing threat of violence by petitioner," was reasonable. It noted that simply because "a

different tack might have been taken with the mental health experts, as petitioner suggests, does

not render counsel's legitimate tactical choice unreasonable."        In addition, with regard to

petitioner's assertion that counsel should have presented evidence that prison assaults are rare and

that violence is prison is less frequent than in the community, it determined that such "base rate"

evidence would have little relevance in petitioner's sentencing proceeding, "given petitioner's


   75 – OPINION AND ORDER
extensive history of violence – assaultive and threatening conduct – in incarcerated settings (at

penalty phase, the state presented evidence of petitioner's many incidents of violence and threats

of violence against others in both prison and jail (Tr 931-1001))." Accordingly, the PCR court

concluded that counsel reasonably discounted the value of that evidence. DR 18-9, pp. 14-15, Ex.

402.

       Though petitioner faults the PCR court with not distinguishing available security resources

in jails versus prisons, the Court finds that its determination that base rate evidence would have

been of limited use in petitioner's case given his history of violence in custody is well taken. Dr.

Janzer testified that petitioner's disorder was treatable, that he would likely age out of his violent

tendencies, and, that contrary to Dr. Hulteng's assertions, there was no scientific basis for making

future dangerousness predictions. Dr. Colistro bolstered the argument that treatment for petitioner

was available and possible. Though petitioner contends there were additional points counsel could

have raised to counter the prosecution's future dangerousness argument, he cannot show that the

PCR court's denial of this claim was contrary to, or involved an unreasonable application of, clearly

established Federal Law.




   76 – OPINION AND ORDER
        K.      Fourteenth Claim: Oregon's 1991 Death Penalty Scheme is Unconstitutional26

        Petitioner alleges that Oregon's 1991 Death Penalty Scheme violates the Fifth, Sixth,

Eighth and Fourteenth Amendments in that: (1) it fails to provide any rational and objective

criteria to narrow the death-eligible class; (2) it fails to provide a constitutionally sufficient method

for guiding a jury's discretion in choosing who, among the eligible class, should actually receive

the death penalty; and (3) it is inconsistent with the Oregon constitution and deprives death-

sentenced defendants of liberty interests and protections guaranteed to every other criminal

defendant in Oregon.

        Respondent contends that petitioner has failed to show that the Oregon Supreme Court

unreasonably applied clearly established Federal Law when it determined that Oregon's scheme

properly narrows the class eligible for the death penalty. And, noting that petitioner's argument

pertaining to how Oregon's scheme guides the jury's discretion rests entirely on his complaints

about the penalty-phase future dangerousness question, respondent maintains that petitioner has

failed to show that the Oregon Supreme Court unreasonably applied clearly established Federal


26
  The Court notes that effective September 29, 2019, the Oregon legislature passed Senate Bill
("SB") 1013 which dramatically narrowed the set of circumstances that meet the definition of
aggravated murder and removed the "future dangerousness" penalty-phase question from jury
consideration. With the exception of petitioner, all other capital habeas petitioners in the District
of Oregon moved to stay their cases in order to return to state court to raise claims, including
federal constitutional claims, arising out of the passage of SB 1013. The district judges assigned
to those cases granted the motions. See Simonsen v. Premo, Case No. 3: 15-cv-01426-HZ (D.
Or. Oct. 1, 2019) (stay order); Cunningham v. Kelly, Case No. 3: 04-cv-00261-SI (D. Or. Nov. 8,
2019) (stay order); Hale v. Premo, Case No. 3: 15-cv-00251-HZ (D. Or. Nov. 27, 2019) (stay
order); Montez v. Premo, Case No. 3: 14-cv-01551-MC (D. Or. Dec. 23, 2019) (stay order);
Hayward v. Premo, Case No. 3: 13-cv-01792-SI; and Lotches v. Premo, Case No. 6: 14-00369-
MO (D. Or. Feb. 10, 2020) (stay order). Though petitioner references some legislative history
presented in the lead up to the passage of SB 1013, particularly on the issue of future
dangerousness, he does not raise, and the Court does not address, any claims based on the
passage of SB 1013 in these proceedings.

     77 – OPINION AND ORDER
Law when it determined that usage of the Second, so-called "future dangerousness," Question

during the penalty phase was not unconstitutional.27

                                  Narrowing the Eligible Class

       Petitioner insists that the State legislature must, as an initial matter, enact legislation

narrowing the death-eligible class by establishing statutory aggravating circumstances. Citing

Gregg v. Georgia, 428 U.S. 153, 222, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976), he argues that proper

legislative narrowing leaves only the most serious cases for death penalty consideration such that

juries will impose death in a "substantial portion" of these cases, thereby making its imposition

less "wanton and freakish."

       Notwithstanding the Oregon Supreme Court's reliance on Jurek and State v. Wagner, 309

Or. 5 (1990)("Wagner II") to declare Oregon's death penalty scheme constitutional, petitioner

maintains that Oregon's scheme differs critically from the one approved in Jurek. First, he

contends that the Texas legislature defined aggravated murder at the outset to narrow the group of

murderers eligible for the death penalty to intentional and knowing murders committed in five

discrete situations and representing those guilty of the most brutal crimes. Thus, he maintains the

Texas legislature, in accordance with Pulley v. Harris, 465 U.S. 37, 49-50, 104 S.Ct. 871, 79

L.Ed.2d 29 (1984), accomplished sufficient narrowing of the eligible class before any penalty

proceedings commenced and before the question of future dangerousness arose.


27
  The penalty phase questions consisted of the following: First Question: Was the conduct of
the defendant that caused the victim's death committed deliberately and with the reasonable
expectation that the death of victim would result? Second Question: Is there a probability -
meaning is more likely than not - that the defendant would commit criminal acts of violence that
would constitute a threat to society? Third Question: Was the conduct of defendant in killing
the victim unreasonable in respect to the provocation, if any, by the victim? Fourth Question:
Should the defendant receive a death sentence? See Or. Rev. Stat. § 163.150(1)(b)(A-D).

     78 – OPINION AND ORDER
       In contrast, petitioner argues that a death-sentenced individual in Oregon has been Astruck

by lightning@ in the Furman sense in that he or she is one of a small percentage of convicted

murderers in Oregon over the past several decades to receive the death penalty. He asserts that

Oregon's statutes fail to narrow the class of death-eligible murders at all, leaving high numbers

eligible, but few chosen for a death sentence and those for unarticulated and often perplexing

reasons. In addition, he argues that Oregon's scheme, unlike the one approved in Jurek, blurs the

line between eligibility and selection because future dangerousness plays a vital role in both stages.

He even suggests that in Oregon future dangerousness is an element of the underlying crime even

though the Supreme Court has held that future dangerousness is not an appropriate question to

determine guilt of a criminal act. See Simmons v. South Carolina, 512 U.S. 154, 163, 114 S.Ct.

2187, 129 L.Ed.2d 133 (1994); Sattazahn v. Pennsylvania, 537 U.S. 101, 112, 123 S.Ct. 732, 154

L.Ed.2d 588 (2003).

                                              Analysis

       To be eligible for the death penalty, the defendant must be convicted of a crime for
       which the death penalty is a proportionate punishment. To render a defendant
       eligible for the death penalty in a homicide case, we have indicated that the trier of
       fact must convict defendant of murder and find one "aggravating circumstance" (or
       its equivalent) at either guilt of penalty phase. The aggravated circumstance may
       be contained in the definition of the crime or in a separate factor (or both). As we
       have explained, the aggravating circumstance must meet two requirements. First,
       the circumstance may not apply to every defendant convicted of murder; it must
       apply only to a subclass of defendants convicted of murder. Second, the
       aggravating circumstance may not be unconstitutionally vague.

Tuilaepa v. California, 512 U.S. at 971-73 (1994)(citations omitted).

       In Loving v. United States, 517 U.S. 748, 755, 116 S.Ct. 1737, 135 L.Ed.2d 36 (1996), the

Supreme Court discussed death penalty eligibility as follows:



   79 – OPINION AND ORDER
       The Eighth Amendment requires, among other things, that Aa capital sentencing
       scheme must 'genuinely narrow the class of persons eligible for the death penalty
       and must reasonably justify the imposition of a more severe sentence on the
       defendant compared to others found guilty of murder.'@ Some schemes accomplish
       that narrowing by requiring that the sentencer find at least one aggravating
       circumstance. The narrowing may also be achieved, however, in the definition of
       the capital offense, in which circumstance the requirement that the sentencer Afind
       the existence of the aggravating circumstance in addition is no part of the
       constitutionally required narrowing process.@

The Court held that the legislature may itself narrow the definition of capital offenses so that a jury

finding of "guilty" establishes eligibility or the legislature may define capital offenses more

broadly and provide for narrowing by the jury finding aggravating circumstances at the penalty

phase. Lowenfield v. Phelps, 484 U.S. 231, 246, 108 S.Ct. 546, 98 L.Ed.2d 568 (1988).

       Here, petitioner's arguments notwithstanding, I am satisfied that, like the Texas scheme it

is modeled after and that the Supreme Court approved in Jurek, Oregon's scheme adequately

narrows the eligible class via its statutory definition of aggravated murder. Regardless of Texas'

definition of aggravated murder setting forth "five situations" under which a defendant might be

eligible for the death penalty at the time of Jurek was decided, its current scheme set out at

Tex.Penal Code § 19.03 (2011) and Oregon's 1991 schemes are similar in both number and kind

of provisions allowing for an aggravated murder charge. One notable difference involves Or. Rev.

Stat. §163.095(2)(e) defining aggravated murder as murder "committed in an effort to conceal the

commission of a crime, or to conceal the identity of the perpetrator of a crime." At first blush, this

provision appears to be quite broad. However, in addressing the question of whether it was

unconstitutionally broad, the Oregon Supreme Court determined that the provision "requires proof

that the murder was committed intentionally and for a specific purpose – to conceal the

commission of a separate crime or the identity of the crime's perpetrators." State v. Farrar, 309


   80 – OPINION AND ORDER
Or. 132, 187-88 (1990). Moreover, it specifically held that the provision could not be applied to

all or almost all murders and that it genuinely narrowed the class of persons eligible for the death

penalty. Id.

       In addition, in State v. Wagner, 305 Or. 115, 148 (1988)("Wagner I"), the court rejected

the argument that Oregon's scheme offends the Constitution because it "has made so many murders

'capital murders' that the pool is not sufficiently narrowed to pass muster under the Eighth

Amendment of the Constitution of the United States." Noting that the assertion that Oregon's law

allowed the death penalty for 26 types of killings involved "overcount[ing]" by adding in the nine

types of felony murder and the separate categories of victims, it found:

       Oregon's ten kinds of aggravated murder narrow the pool in the manner approved
       in Jurek v. Texas, supra, and compare favorably in number with the 10 sentencing
       aggravating factors of the Georgia statute approved in Gregg v. Georgia, supra,
       and with the eight sentencing factors of the Florida statute approved in Proffitt v.
       Florida, supra.

                                             ***

       We conclude that Oregon's statutory provisions for narrowing the pool of those on
       whom the death penalty may possibly be visited if found guilty of aggravated
       murder meets the requirements of the Supreme Court of the United States in these
       cases arising out of Texas, Georgia and Florida.

Id. at 148-49.

       State courts are the ultimate arbiters of state law. Accordingly, this court must defer to the

Oregon Supreme Court's interpretation of its own laws, including Or. Rev. Stat. §163.095, the

statute setting out the specific types of aggravated murder in Oregon. Moreover, Wagner I

confirms that "[t]he aggravating factor is built into the definition of the crime of which a defendant

must be convicted before sentence of death may even be considered." Id. at 144.



   81 – OPINION AND ORDER
       Petitioner notes that respondent suggested in Williams v. Belleque, Case No. 3: 03-01678-

JO that Oregon's scheme appropriately narrows the eligible class because less than 2% of

individuals who committed homicide in Oregon over the past 25 years were convicted of

aggravated murder and sentenced to death. Petitioner insists this representation supports his

position that Oregon's scheme is unconstitutionally arbitrary and capricious in the Furman/Gregg

sense because such a small percentage of death-eligible murderers are convicted and sentenced to

death. The referenced statistic, however, which looks at all homicides rather than at the subset of

murders that could be charged as aggravated murder, by itself, neither establishes that Oregon's

scheme sufficiently narrows the eligible class; nor, as petitioner suggests, establishes that an

unconstitutionally low number of murderers statutorily eligible to be charged with aggravated

murder are convicted and sentenced to death.

       Finally, the Court addresses petitioner's argument that Oregon's system is distinguishable

from the one approved in Jurek because Oregon uniquely blurs the line between the eligibility and

selection stages because it views the issue of future dangerousness as vital to both. He argues that

respondent has previously stated that the "narrowing" process occurs in both the guilt-phase factual

determination of whether a defendant committed aggravated murder and in the penalty-phase

factual determination of whether the prosecution can prove the first three penalty-phase questions,

including whether the defendant poses a future danger. He insists that this contrasts starkly with

Texas' scheme where the jury does not consider the penalty-phase questions until after narrowing

has occurred.

       As noted above, Oregon's scheme sufficiently narrows the eligible pool via its statutory

definition of aggravated murder, prior to the jury's consideration of any of the penalty-phase


   82 – OPINION AND ORDER
questions. As is the case in Texas, the jury does not take up any penalty-phase questions unless it

finds the defendant guilty of aggravated murder. Accordingly, the Court wholly rejects petitioner's

suggestion that future dangerousness has been "freighted" to the guilt-phase eligibility stage and

become an element of the offense of aggravated murder.

       Petitioner refers to respondent's representation in Williams that additional narrowing occurs

during the penalty phase because were the jury answer one of the first three penalty-phase

questions "no," including the future dangerousness question, the defendant would not be eligible

for a death sentence. While the Court understands that under relevant Federal Law these types of

penalty-phase questions are typically viewed as part of guiding the jury's discretion (the selection

phase), rather than part of narrowing the eligible class (the eligibility phase), there is some

understandable conflation between these concepts. See, e.g., Lewis v. Jeffers, 497 U.S. 764, 774,

110 S.Ct. 3092, 111 L.Ed.2d 606 (1990)("A State's definitions of its aggravating circumstances-

those circumstances that make a criminal defendant 'eligible' for the death penalty-therefore play

a significant role in channeling the sentencer's discretion."). Nevertheless, regardless of any past

conflation on respondent's part, the Court is satisfied that the manner in which Oregon's scheme

narrows the eligible class does not differ in a constitutionally significant way from the scheme

approved in Jurek, and petitioner cannot demonstrate that the Oregon Supreme Courts denial of

this subclaim was contrary to, or involved an unreasonable application of, clearly established

Federal Law.

                                      Future Dangerousness

       As noted above, petitioner asserts that Oregon's death penalty scheme fails to guide the

jury's discretion resulting in an arbitrary and capricious selection of the "handful" of individuals


   83 – OPINION AND ORDER
sentenced to death. Specifically, he contends that the Oregon courts have refused to provide a

narrowing definition of "future acts of violence," and they have interpreted future dangerousness

far more broadly than did the Texas courts discussed in Jurek.

       For example, he asserts the Oregon Court of Appeals approved instructions that allowed

the jury to find a defendant a risk of being a future danger based on the possibility that he might

threaten a violent act. See Cunningham v. Thompson, 62 P.2d 823, 844-45 (Or. Ct. App. 2003).

The Oregon Supreme Court has also allowed evidence of membership in a white supremacist gang

and Nazi beliefs to prove future dangerousness. See State v. Moore, 927 P.2d 1073, 1090 (Or.

1996); State v. Fanus, 79 P.3d 847, 862-64 (2003). Ultimately, petitioner argues that the breadth

of Oregon's future dangerousness jurisprudence has left prosecutors with unfettered discretion to

argue that an individual poses a future danger. He insists Oregon's interpretation of future

dangerousness is so broad it renders it meaningless and unconstitutionally vague. Moreover, he

argues the lack of evidentiary restraints in Oregon penalty phase trials make Oregon's use of future

dangerousness contrary to United States v. Booker, 543 U.S. 220, 231, 125 S.Ct. 738, 160 L.Ed.2d

621 (2005) which requires constitutional protections and procedural safeguards apply equally to

facts presented to establish a sentence, including a death sentence.

       Finally, petitioner maintains that the overwhelming evidence that Oregon's future

dangerousness provision does "nothing to predict violence, and much to smear the accused,"

prompted the Oregon legislature to eliminate the future dangerousness question in its passage of

SB 1013. He contends that the legislative history of 1013 exposes the inability of capital juries to

accurately predict future prison violence -- unless they were predicting a lack of dangerousness.




   84 – OPINION AND ORDER
                                             Analysis

       The Supreme Court has long settled the legitimacy of future dangerousness as an

appropriate aggravating factor in capital cases. See Simmons v. South Carolina, 512 U.S. 154, 162

(1994); Tuilaepa v. California, 512 U.S.967, 979 (1994); Barefoot v. Estelle, 436 U.S. 880, 896-

97 (1983); Jurek, 428 U.S. at 274-76. Moreover, the Court has repeatedly rejected arguments that

future dangerousness evidence is unconstitutionally arbitrary or unreliable.

       As noted above, petitioner seeks to distinguish Oregon's use of future dangerousness in the

penalty phase of death-penalty cases from that of Texas by suggesting that in Oregon the state

courts allow in far broader and less reliable evidence to support the future dangerousness

determination than is allowed under the Texas scheme.

       As a preliminary matter, a federal habeas court does not review whether evidence was

introduced in violation of state law. Estelle, 502 U.S. at 67-68. Rather it reviews state evidentiary

rulings only to determine if they violate the petitioner's due process rights. To that end, the Court

is persuaded by the Tenth Circuit's examination of this issue:

       The Supreme court [] has [n]ever held that admitting evidence at sentencing that
       tends to prove the defendant engaged in other unadjudicated criminal conduct
       infringes on the defendant's presumption of innocence pertaining to the other
       unadjudicated conduct. Instead, the Supreme Court [] ha[s] repeatedly held that
       the district court may admit evidence of such unadjudicated conduct in the penalty
       phase of a capital trial without violating the defendant's constitutional rights. See
       Williams v. New York, 337 U.S. 241, 244, 252, 69 S.Ct. 1921, 128 L.Ed.2d 745
       (1949)(upholding the trial judge's consideration in imposing the death sentence of
       evidence the defendant had committed burglaries for which he had not been
       convicted); Nichols v. United States, 511 U.S. 738, 747, 114 S.Ct. 1921, 128
       L.Ed.2d 745 (1994)(citing Williams with approval, in a non-capital case, for the
       proposition that the Court has upheld the constitutionality of considering
       unadjudicated conduct at sentencing).




   85 – OPINION AND ORDER
U.S. v. Lujan, 603 F.3d 850, 856 (10th Cir. 2010). The Supreme Court has stressed that a capital

jury should receive "as much information as possible when it makes the sentencing decision."

Gregg v. Georgia, 428 U.S. 153, 204 (1976); see also United States v. Jacques, 684 F.3d 324, 327

(2d Cir. 2012)("Generally, more evidence, not less, should be admitted on the presence or absence

of aggravating and mitigating factors in the penalty phase of a capital case.")(internal quotations

omitted).

       Moreover, in Barefoot, the Court allowed testimony on future dangerousness because it

found that: (1) consistent with findings in Jurek, a lay jury is capable of answering the question

on future dangerousness; (2) the fact finder can determine the weight to give the evidence; and (3)

it was not persuaded that testimony on future dangerousness was almost entirely unreliable or that

the fact finder and the adversary system would not be competent to uncover, recognize and take

due account of its shortcomings. 463 U.S. at 899. Balancing the danger of undue prejudice, a

defendant has wide latitude in the penalty phase of a capital case to contest evidence and put on

his own evidence showing he does not pose a future danger. The Supreme Court's consistent

approval of jury consideration of the question of future dangerousness suggests that the burden to

prove this factor can indeed be satisfied, despite reliability concerns inherent in future

dangerousness evidence.

       The Court turns next to petitioner's assertion that the future dangerousness question as it

plays out in Oregon is unconstitutionally vague.              An aggravating circumstance is

unconstitutionally vague when it does not "'channel the sentencer's discretion by clear and

objective standards that provide specific and detailed guidance and that make rationally reviewable

the process for imposing a sentence of death.'" Lewis v. Jeffers, 497 U.S. 764, 774 (1990)(quoting


   86 – OPINION AND ORDER
Godfrey v. Georgia, 446 U.S. 420, 428 (1980)); see also United States v. Stone, 2013 WL 6799119

at *3 (E.D.Cal. Dec. 20, 2013)(summarizing the "ample authority" upholding future dangerousness

factor and concluding that it is not "'too vague to provide guidance to the sentencer.'")(citations

omitted). Relying on Jurek, the Oregon Supreme court in Wagner I rejected arguments that

Oregon's statute is unconstitutionally vague because future dangerousness is not susceptible to

prediction. Furthermore, that court rejected defendant's claim that the trial court erred in not

instructing the jury that "criminal acts of violence," as set out in ORS 163.150(1)(b)(B), referred

to a "relatively narrow" range of conduct likely to result in physical injury to persons as follows:

       ORS 163.150(1)(b)(B), which required the jury to consider the likelihood that
       defendant would commit such acts in the future, did not so limit the jury's inquiry.
       This court has held that ORS 163.150(1)(b)(B) reflected an intent that information
       provided to the jury on the question of defendant's prior criminal conduct be "broad
       in scope." State v. Moen, supra, 309 Or. at 72, 786 P.2d 111. Similarly, ORS
       163.150(1)(b)(B)(1987) permitted the jury to consider a broad range of possible
       future acts of criminal violence, as those words are commonly understood, as it
       deems relevant in addressing the inquiry required by the statute. See State v.
       Wagner, 305 Or. 115, 152, 752 P.2d 1136 (1988)(Wagner I)(statutory term is not
       indefinite, because it restrict the jury to consideration of acts of criminal violence).

State v. Tucker, 315 Or. 321, 337 (1993).

       Here, petitioner's vagueness challenge is based on an assertion that Oregon courts interpret

the future dangerousness question far more broadly than what the Supreme Court deemed

permissible. For the reasoned discussed above, however, the Court concludes that petitioner has

not established that Oregon's use of future dangerousness differs significantly from the way Texas

uses it. As it is well settled that Texas' use passes constitutional muster, the Court concludes

Oregon's use cannot be challenged on vagueness grounds.

       Finally, the Court declines to consider SB 1013's legislative history in resolving this claim

because in determining whether the Oregon Supreme Court's denial of this claim was contrary to,

   87 – OPINION AND ORDER
or involved the unreasonable application of, clearly established Federal Law, my review is limited

to the record that was before the Oregon Supreme Court at the time it adjudicated this claim on the

merits. Pinholster, 563 U.S. at 181.

       Based on the foregoing, the Court concludes that petitioner cannot demonstrate that the

Oregon Supreme Court's determination that Oregon's use of future dangerousness is not

unconstitutional is contrary to, or involved an unreasonable application of, clearly established

Federal Law. I deny this subclaim.

          Oregon's Death Penalty Scheme is Inconsistent with the Oregon Constitution

       Petitioner alleges that Oregon's capital scheme deprives death-sentenced defendants of

liberty interests and protections guaranteed to every other defendant in Oregon. He further

contends that these inequities are exacerbated by the fact that the scheme fails to provide for

substantive review to determine whether a defendant should have been charged with a capital crime

or ultimately deserved the death penalty compared to other murderers. Respondent argues that

petitioner failed to present this claim to the Oregon Supreme Court on direct review. In his

responsive brief, petitioner does not dispute that this subclaim is defaulted, but my review of

Appellant's Opening Brief on direct appeal reveals that in Assignment of Error No. 15 challenging

the constitutionality of Oregon's death penalty statutes petitioner alleged that Article I, section 40's

selective suspension of sections 15 and 16 violates equal protection under the Fourteenth

Amendment and that the Oregon statutory scheme denies a capital defendant comparative sentence

review and creates disproportionate selection procedures. DR 18-3, p. 220, Ex. 259. Accordingly,

the Court disagrees that this subclaim is defaulted.




   88 – OPINION AND ORDER
                                              Analysis

       "The Equal Protection Clause of the Fourteenth Amendment commands that no State shall

'deny to any person within its jurisdiction the equal protection of the laws,' which is essentially a

direction that all persons similarly situated should be treated alike." City of Cleburne, Tex. V.

Cleburne Living Center, 473 U.S. 432, 439, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985), quoting Plyler

v. Doe, 457 U.S. 202, 216 (1982). However the Court recognizes that "the penalty of death is

qualitatively different from a sentence of imprisonment, however long" and "[b]ecause of that

qualitative difference, there is a corresponding difference in the need for reliability in the

determination that death is the appropriate punishment in a specific case." Woodson v. North

Carolina, 428 U.S. 280, 305, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976).

       The Ninth Circuit has rejected an equal protection challenge to a state rule allowing for

different deadlines in capital and non-capital petitions. See Rhoades v. Henry, 638 F.3d 1027,

1055 (9th Cir. 2011)(rejecting due process and equal protection challenge to Idaho statute "which

imposes a forty-two day time limit for the filing of post-conviction proceedings in capital cases

whereas non-capital defendants have five years within which to pursue post-conviction relief."),

citing Hoffman v. Arave, 236 F.3d 523 (9th Cir. 2001). Moreover, there are procedural protections

afforded capital defendants that are not provided to non-capital defendants. Compare Beck v.

Alabama, 447 U.S. 625, 638 (1980)("[I]f the unavailability of a lesser included offense instruction

enhances the risk of unwarranted conviction, [the State] is constitutionally prohibited from

withdrawing that option from the jury in a capital case.") with Windham v. Merkle, 163 F.3d 1092,

1106 (9th Cir. 1998)("Under the law of this circuit, the failure of a state trial court to instruct on

lesser included offenses in a non-capital case does not present a federal constitutional question.").


   89 – OPINION AND ORDER
       Similarly, the Court had held that under the Due Process Clause:

       [e]very person has a fundamental right to liberty in the sense that the Government
       may not punish him unless and until it proves his guilt beyond a reasonable doubt
       at a criminal trial conducted in accordance with the relevant constitutional
       guarantees. But a person who has been so convicted is eligible for, and the court
       may impose, whatever punishment is authorized by statute for his offense, so long
       as that penalty is not cruel and unusual, and so long as the penalty is not based on
       an arbitrary distinction that would violate the Due Process Clause of the Fifth
       Amendment.

Chapman v. United States, 500 U.S. 453, 465, 111 S.Ct. 1919, 114 L.Ed.2d 524 (1991)(internal

citations omitted).

       Ultimately, petitioner's equal protection and due process claims fail here because

defendants in capital cases are not similarly situated to defendants in non-capital cases. As such,

Oregon's disparate treatment of these defendants is not based on an arbitrary distinction, but is

rationally related to its purpose of allowing punishment of death in some cases. The State's

disparate treatment, whether favorable or unfavorable, does not violate equal protection or due

process principles. See Massie v. Hennessey, 875 F.2d 1386, 1389 (9th Cir. 1989)(In concluding

that there was no equal protection violation in providing automatic appeal for murderers sentenced

to death but not for murderers sentenced to life imprisonment, the court specifically held that

capital and non-capital defendants are not similarly situated).

       In Wagner I, the Oregon Supreme Court rejected an argument that enactment of Art. I, §

40 deprived defendants convicted of aggravated murder of protections under §§ 15 & 16 and to

their constitutional rights under the equal protection clause. Identifying the issue as a federal

question, that court determined that given § 40 was neither directed at a suspect class nor did it

touch on a fundamental right explicitly or implicitly protected under the federal constitution, it

need only be rationally related to its purpose to satisfy review under equal protection. It then

   90 – OPINION AND ORDER
determined that § 40 was rationally related to its obvious purpose: "to allow punishment of death

for certain unlawful homicides and to prevent review of death penalty statutes under sections 15

and 16." 305 Or. at 140-42, vac'd and rem'd on other grounds, 492 U.S. 914 (1989). In addition,

in Cunningham, that court determined that the defendant failed to establish that he was entitled

under the Fourteenth Amendment's due process clause to a statewide comparative sentence review.

320 Or. 47, 68 (1994)(citing Pulley v. Harris, 465 U.S. 37 (1984)).

        Finally, petitioner's arguments notwithstanding, defendants do have an avenue of review

to challenge death penalty charging decisions. See, e.g., Farrar, 309 Or. at 134-42 (Oregon

Supreme Court reviews the question whether the district attorney engaged in an unfair selective

prosecution in his decision to prosecute defendant for aggravated murder and his refusal to engage

in plea negotiations); State v. McDonnell, 310 Or. 98 (1990)(Oregon Supreme Court remands case

for an evidentiary hearing upon finding that the district attorney improperly delegated decision to

enter into plea negotiations to victims' parents); State v. Hayward, 327 Or. 397, 403-04

(1998)(Oregon Supreme Court reviews the question of whether the Lane County District

Attorney's office had a systematic policy for determining when to engage in plea negotiations in

capital cases).

        Based on the foregoing, the Court concludes that petitioner cannot demonstrate that the

Oregon Supreme Court's denial of this subclaim was contrary to, or involved an unreasonable

application of, clearly established Federal Law.

        L.        Fifteenth Claim: Lack of a Sufficiently Complete Record to Allow Review

        As a preliminary matter, respondent asserts that this claim is procedurally defaulted

because petitioner failed to present it to the Oregon Supreme Court either on direct review or on


    91 – OPINION AND ORDER
appeal from the Oregon Court of Appeals' denial of PCR relief. The Court's review of the record

confirms this is the case. Accordingly, this claim is denied on the basis that is procedurally

defaulted and petitioner cannot demonstrate entitlement to excuse the default. In addition, for the

reasons that follow, even on de novo review the Court would conclude it is without merit.

       Petitioner asserts that he has been denied due process and equal protection under the Fifth

and Fourteenth Amendments because the state has not provided a sufficiently adequate record of

his trial proceedings to allow aa constitutionally sufficient review of his convictions and death

sentence. He highlights Oregon's practice of leaving the decision of which portions of a capital

trial proceeding to make part of the record, including oral proceedings, to the discretion of the

defendant's trial counsel. He insists this constitutionally flawed system specifically impacted his

case as follows: (1) he did not receive the sealed juror questionnaires until October 13, 2016, some

twenty (20) years after his direct appeal was complete, and, therefore, did not have the benefit of

those questionnaires on direct appeal or during his PCR review; and (2) the transcription of the

voir dire tapes (long ago destroyed) was haphazard and significant portions of the transcript are

unintelligible. In sum, he maintains there was, and is, an insufficient record to allow for a

constitutionally adequate review of his convictions and death sentence, and therefore, he is entitled

to relief because it fails to meet heightened reliability requirements for capital trials under the

Eighth and Fourteenth Amendments.

       As an initial matter, respondent asserts that this claim is procedurally defaulted because

petitioner did not present it to the Oregon Supreme Court on direct review or during his PCR

proceedings. Moreover, even analyzing it as a facial challenge to Oregon's capital sentencing

scheme, respondent insists it lacks merit because petitioner does not allege that Oregon law did


   92 – OPINION AND ORDER
not allow for the preparation and retention of necessary parts of the record in a capital case, much

less affirmatively prevent it.

                                               Analysis

        The Ninth Circuit has held that a petitioner bears the burden of establishing prejudice from

the lack of a complete transcript and the availability of alternatives that would fulfill the same

functions. Madera, 885 F.2d at 648-49; see also, United States v. Wilson, 16 F.3d 1027, 1031 (9th

Cir. 1994)(when the court reporter failed to record all proceedings verbatim, the defendant had to

demonstrate that specific prejudice resulted in order to obtain reversal).

        At the heart of petitioner's facial challenges is his contention that Oregon's scheme fails to

protect defendants' rights to an adequate record because it relies on trial counsel to request and

obtain the record of the trial proceedings to allow for review of aggravated murder convictions and

death sentences. Citing Mayer v. City of Chicago, 404 U.S. 189, 92 S.Ct 410, 30 L.Ed.2d 372

(1971) and Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963) for the importance

of a complete state court record, he suggests that to pass constitutional muster Oregon's scheme

had to provide that the state automatically provide the defense with the juror questionnaires and

had to automatically retain tape recordings of voir dire for an indefinite time period.28 However,

Mayer indicates that defendants may or may not need a full verbatim record and references their

ability to "make out a colorable need for a complete transcript." Coupled with the explicit



28
   Petitioner focuses on the destruction of the audio tapes, but it is unclear to the Court why, even
if they were available, he believes efforts to transcribe them again would yield a better result.
One can imagine that in the course of voir dire, with various prospective jurors answering
questions, the recording did not clearly pick up portions of voir dire. In that case, efforts to fill in
the gaps via say inquiry to court and counsel memory could have been accomplished with the
transcripts themselves.

     93 – OPINION AND ORDER
declaration that "[a] 'record of sufficient completeness' does not translate automatically into a

complete verbatim transcript," Mayer rejects petitioner's contention that to be facially

constitutional Oregon's scheme must require the state to produce and retain every component of

the record petitioner complains of here, regardless of any request or showing on petitioner or his

counsel's part.   Similarly, while Townsend held that "[o]rdinarily [the complete state-court

record]—including the transcript of testimony (or if unavailable some adequate substitute, such as

a narrative record), the pleadings, court opinions, and other pertinent documents—is indispensable

to determining whether the habeas applicant received a full and fair state-court evidentiary hearing

resulting in reliable findings," a fair reading of that case does not lead to the conclusion that the

state's burden to produce an adequate record of capital proceedings encompasses automatic

production and indefinite retention of every component of the record that petitioner references

here, regardless of any request or showing on petitioner's part, in order to be facially constitutional.

        Instead, Mayer supports the notion that, depending on an individual defendant's

circumstances, what constitutes a sufficient record will vary. That case does not stand for the

proposition that uniformity in transcription, production, and retention of every aspect of trial is

necessary for a scheme to be constitutional on its face.

        Turning to the "missing" portions of the record petitioner identifies here, the Court

concludes that he has not shown that Oregon's procedure for creating a record in a capital case

either would not have permitted, or would have prevented, him from obtaining the juror

questionnaires; or that it either would not have permitted, or would have prevented, him from

pursuing efforts to fill in gaps or seek clarification related to the voir dire transcripts in accordance




    94 – OPINION AND ORDER
with state law governing the re-creation of missing records necessary for appeal and for

supplementing the record for appeal. See e.g., State v. Acremant, 338 Or 302, 331-40 (2005).

       The Court further concludes that he cannot demonstrate prejudice resulting from either the

delay in his receiving the juror questionnaires or any deficiencies in the voir dire transcript. He

contends that the unintelligible nature of the transcript prevents him from "carefully checking on

whether religious or political grounds may have been asserted as the basis for a juror rejection, or

what the real reasons may have been for the discharge of Prospective Juror No. 79 [Carol Davis]."

He also suggests that there may be other issues buried in the unintelligible portions of the

transcript. However, in an earlier Order [58], the Court addressed petitioner's assertion that the

state's failure to make the juror questionnaires part of the appellate record should excuse the default

of Claim Four, alleging the trial court wrongly discharged prospective jurors Nos. 4 (Ruth P.

Williams) and 79 (Carol Davis) and that trial counsel was ineffective in in failing to object to the

dismissal of these life-prone jurors. The Court also acknowledged that portions of the voir dire

transcript, including sections related to Davis, were unintelligible and that a record of precisely

why she was excused appeared to be missing altogether. Nevertheless, the Court found that there

was a lack of any evidence in the record indicating that the trial court dismissed Davis based on

her death penalty views, or even that it dismissed her for cause at all. To the contrary, I determined

that the record showed that the trial court understood the requirements for death qualification and

was determined to apply the correct legal standard.

       Similarly, petitioner's suggestion that he was prejudiced by not having the juror

questionnaires on direct appeal and during his pcr proceedings as set out in Claim Three is

unavailing. As set out in the Court's resolution of this claim above, there is no merit to the


   95 – OPINION AND ORDER
allegation that petitioner alone reviewed the questionnaires. While the Court is cognizant of the

dilemma petitioner faces in trying to show prejudice as a result of the missing, mistaken or

unintelligible portions of the voir dire transcript, it concludes that he has not met his burden of

demonstrating by more than gross speculation that he was prejudiced by any gap in this record.

As noted above, petitioner cannot prevail on this claim absent a specific showing of prejudice. He

has failed to make that showing.

       In addition, though petitioner argues that Oregon's scheme for creating the record on appeal

is facially unconstitutional because trial counsel is tasked with making the record transcription

decisions, he does not offer authority supporting the proposition that a per se conflict of interest

arises between petitioners in Oregon and their counsel sufficient for me to determine Oregon's

scheme is unconstitutional merely because it differs from those of other Ninth Circuit states and

perhaps results in a less comprehensive record. In the absence of such authority, the Court declines

to infer as a matter of law that a conflict of interest with counsel or some failure on counsel's part

to perceive his or her own errors will result in a constitutionally insufficient record.

       Finally, with regard to petitioner's suggestion that the Oregon courts engage as a matter of

course in manipulation of the record including intentional removal of documents filed by capitally-

charged defendants, the Court denies this claim for lack of support. See James v. Borg, 24 F.3d

20, 26 (9th Cir. 1994)("[c]onclusory allegations which are unsupported by a statement of specific

facts do not warrant habeas relief").




   96 – OPINION AND ORDER
       For these reasons, the Court denies this claim as procedurally defaulted. Alternatively, on

de novo review, the Court denies this claim on the merits.



                                    Certificate of Appealability

       A petitioner seeking relief under §2254 may appeal a district court's dismissal of his federal

habeas petition only after obtaining a certificate of appealability ("COA") from a district or circuit

court judge. A certificate of appealability may issue only where a petitioner has made "a

substantial showing of the denial of a constitutional right." See 28 U.S.C. §2253(c)(3). A

petitioner satisfies this standard "by demonstrating that jurists of reason could disagree with the

district court's resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further." Miller-El v. Cockrell, 537

U.S. 322, 327, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Under this standard, this Court concludes

that reasonable jurists could find debatable whether this Court was correct in denying petitioner's

claim alleging that counsel were ineffective in the penalty phase in their investigation and

presentation of mitigating evidence. A certificate of appealability is granted with respect to Claim

Thirteen of the Petition as it relates to counsel's investigation and presentation of mitigating

evidence in the penalty phase.

                                          CONCLUSION

For the reasons stated above, the Court denies petitioner's petition for writ of habeas corpus and

dismisses this action with prejudice, except for Claim Sixteen, which the Court previously

dismissed without prejudice as premature. The Court grants a certificate of appealability with




   97 – OPINION AND ORDER
respect to Claim Thirteen as it relates to counsel's investigation and presentation of mitigating

evidence in the penalty phase.

       IT IS SO ORDERED.

                  13th day of May, 2021.
       DATED this ____

                                             /s/Ann Aiken
                                            Ann Aiken
                                            United States District Judge




   98 – OPINION AND ORDER
